

Exhibit 10.1
 
COMMERCIAL FINANCING AGREEMENT

 
Commercial Financing Agreement (the "Agreement") made this 11th day of February
2010 between PURE EARTH MATERIALS, INC., a Pennsylvania corporation, with an
office for the transaction of business at 1000 Page Avenue, Lyndhurst, NJ,
07071, PEI DISPOSAL GROUP, INC., a Delaware corporation, with an office for the
transaction of business at 1000 Page Avenue, Lyndhurst, NJ, 07071, PURE EARTH
TRANSPORTATION & DISPOSAL, INC., a Delaware corporation, with an office for the
transaction of business at 1000 Page Avenue, Lyndhurst, NJ, 07071, and PURE
EARTH RECYCLING (NJ), INC., a Delaware corporation, with an office for the
transaction of business at 3137 Chammings Court, Vineland, NJ, 08360 (jointly,
severally and collectively, the "Company"), and PORTER CAPITAL CORPORATION, an
Alabama corporation with offices for the transaction of business located at 292
Madison Avenue, NY, NY, 10017; 38 Grove Street – Building C, Ridgefield, CT
06877; and 2112 First Avenue North, Birmingham, Alabama 35203 ("Porter
Capital").  Company and Porter Capital agree and shall be legally bound as
follows:

 
1.  Purpose of Agreement. Company desires to obtain short-term financing by
selling, transferring, setting over and assigning to Porter Capital certain
accounts receivable and invoices held by Company in return for Porter Capital
making a Line of Credit available to the Company.

 
2.  Definitions.
2.1  “Accommodation Party” shall have the meaning ascribed thereto in the
Security Agreement.
2.2  "Account Receivable" shall mean any right to payment for goods sold, or
leased, and delivered, or services rendered, which is not evidenced by an
instrument or chattel paper.
2.3.  “Advance Percentage” shall generally mean eighty-five percent (85%) with
Porter Capital’s reserved right to reduce such Advance Percentage with respect
to a particular account in its reasonable discretion.
2.4 “Available Advance Amount” shall mean the amount of funds available for the
Company to borrow from Porter Capital under the Line of Credit, and shall be
equal to the product obtained by multiplying the Advance Percentage times the
sum of all Eligible Accounts which have not been paid, but in no event shall the
Available Advance Amount exceed $5,000,000.00.
2.5  "Customer" shall mean Company's customer or account debtor.
2.6  "Collateral" shall have the meaning ascribed thereto in the Security
Agreement.
2.7  "Customer Dispute" shall mean a claim or disagreement, by Customer against
Company at any time, of any kind whatsoever, whether valid or invalid that
reduces the amount collectible from a Customer by Porter Capital.
2.8 “Default” shall have the meaning set forth in Section 24 hereof.
2.9 “Eligible Accounts” shall mean the net amount of Purchased Receivables which
at all times continue to be acceptable to Porter Capital in the exercise of its
reasonable business judgment, less, without duplication, (i) the sum of
discounts, actual returns, claims, disputes, deductions, credits and allowances
of any nature (ii) the amount at any time that the aggregate outstanding
Accounts Receivable owing by an account debtor exceed 20% of the aggregate
amount of all Accounts Receivable of the Company (with ineligibility being
limited to such excess), and (iii) the amount of any Account Receivable that is
the subject of a Customer Dispute.
2.10 “Line of Credit” shall mean the Line of Credit described on Exhibit “B”
which Porter Capital is making available to the Company.
2.11  “Lockbox Account” shall mean the account established and maintained by
Porter Capital for the purpose of receiving collections on account of any
Accounts Receivable.
2.12  “Material Accommodation Party” shall mean and refer to Pure Earth, Inc.,
New Nycon, Inc., Pure Earth Environmental, Inc., Rezultz, Incorporated, and Echo
Lake Brownfields, LLC., jointly and severally.


Commercial Financing Agreement

 
Page 1 of 67

--------------------------------------------------------------------------------

 
 
2.13  “Misdirected Payment” shall mean any payment received by the Company, its
principals, agents or employees instead of Porter on any Account Receivable
listed on the Invoice Schedule or otherwise sold to Porter Capital pursuant to
Section 9 and Section 21 of this Agreement.
2.14 “Obligations” shall have the meaning set forth in Section 15 hereof.
2.15 “Purchased Receivables” shall mean the Accounts Receivable purchased by
Porter Capital and set forth on an Invoice Schedule.
2.16 “Security Agreement” shall mean that certain Security Agreement, dated the
date hereof, by and among the Company, the Accommodation Party and Porter
Capital.
2.15  "Warranty" shall mean to guarantee, as a material element of this
agreement.  Each separate warranty herein shall be deemed to be an independent
condition to Porter Capital's duties and obligations under this Agreement.
 
3.  Tender of Accounts Receivable; Invoices.
3.1  The Company will tender to Porter Capital for purchase pursuant to this
Agreement all of the Accounts Receivable from its Customers with respect to
goods sold and delivered to, or services performed for, such Customers by the
Company by delivering to Porter Capital true and correct copies of all invoices
to such Customers promptly after  creating and forwarding said invoices  to the
Company's Customers.  All invoices sent by the Company to its Customers shall
include a notice by the Company to its Customers, in the form prescribed by
Porter Capital, of the assignment of payment of said invoices to Porter Capital.
3.2  In each instance where the Company delivers its Accounts Receivable to
Porter Capital, the Company must simultaneously deliver to Porter Capital a
certification that the original invoices have been mailed to the Customers, a
copy of such invoices, and satisfactory proof of shipment or delivery of goods
or services to which the Accounts Receivable relate.
3.3  Porter Capital will conduct such examination, verification, and credit
investigation of the invoices and the account debtors as it considers necessary,
and will notify the Company as to which of the individual Accounts Receivable
tendered by the Company, if any, Porter Capital elects to purchase from the
Company (which shall be determined within three (3) business day after tender by
the Company with respects to Accounts Receivables from Customers as to which
Porter Capital has not previously purchased Accounts Receivables, and within one
(1) business day after tender by the Company with respect to Accounts
Receivables from Customers, as to which Porter Capital has previously purchased
Accounts Receivable).  Porter Capital shall have the absolute right, in its
reasonable commercial judgment, to reject any or all of the Accounts Receivable
tendered to it by the Company.  From time to time Porter Capital’s underwriting
department may ask a Customer to sign an invoice verification notice in a form
substantially the form annexed hereto as Exhibit C.

 
4.   Assignment.  Those Accounts Receivable which Porter Capital elects to
purchase from the Company shall be listed in an "Invoice Delivery Schedule",
substantially in the form annexed hereto (such form, together with any schedules
and attachments thereto is hereinafter referred to as an "Invoice Schedule"),
executed by the Company and accepted by Porter Capital from time to time
throughout the term of this Agreement.  Upon acceptance by Porter Capital of an
Invoice Schedule, the Company shall have been deemed to have sold, assigned,
transferred, conveyed and delivered to Porter Capital, and Porter Capital shall
be deemed to have purchased and received from the Company, all right, title, and
interest of the Company in and to the Accounts Receivable listed on the Invoice
Schedule.  Upon the assignment of an Account Receivable, Porter Capital shall
have all of the rights of an unpaid seller of any goods, the sale of which gives
rise to each receivable, including the right of stoppage in transit, reclamation
and replevin.  Notwithstanding the foregoing, if the Company or Porter Capital
fails to include in any Invoice Schedule a particular Account Receivable
tendered by the Company to Porter Capital, but Porter Capital nonetheless
includes such Account Receivable in the Available Advance Amount, then Porter
Capital shall be presumed conclusively to have purchased, and the Company shall
be presumed conclusively to have sold, such Account Receivable pursuant to this
Agreement, and such Account Receivable shall be governed by the terms and
conditions of this Agreement.  It is understood and agreed that Porter Capital
is not assuming any of the responsibilities or obligations of the Company under
such Accounts Receivable, but that it is simply taking an assignment of the
right to be paid on such Accounts Receivable which the Company has fulfilled in
the ordinary course of its business operations.
 
Commercial Financing Agreement

 
Page 2 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
5.  Purchase Price, Allocation of Collections.   Porter Capital agrees to buy
the Accounts Receivable set forth on the Invoice Schedule (“Purchased
Receivable(s)”) from the Company for the face value of each such acceptable
invoice, less trade and cash discounts allowable to or taken by the Company’s
customers (the "Purchase Price") .  The Purchase Price for each Purchased
Receivable, shall be paid to the Company at the time Porter Capital collects
such Purchased Receivable (in whole or in part) by application and credit of
such collected amounts against and in reduction of the Company’s outstanding
Obligations or if there is no Obligation then outstanding, then by delivery to
the Company.  The Company hereby irrevocably authorizes Porter Capital to apply
all such collected amounts in this manner.

 
6.  Porter Capital to Administer the Collection of Accounts
Receivable.   Commencing on the date of this Agreement, Porter Capital shall
administer the collection of all Accounts Receivable originated by the Company
and shall forward an Aged Accounts Receivable Schedule to the Company
weekly.   Porter Capital shall have the right of endorsement on all payments
received in connection with each Account Receivable and the Company hereby
appoints Porter Capital the attorney-in-fact and agent of the Company for this
purpose, which appointment is coupled with an interest and is irrevocable during
the term of this Agreement.   Porter Capital shall have no liability to the
Company for any mistake in the application of any payment received by it with
respect to any Account Receivable, so long as it acts in good faith without
gross negligence.  All proceeds of Purchased Accounts and any other accounts or
other proceeds of Collateral collected by or deposited with Porter Capital in
the Lockbox or otherwise, will be credited against and in reduction of the
outstanding balance of the Obligations as and when received, with the
understanding that all credits given as herein provided shall be conditioned
upon final payment to Porter Capital in cash or solvent credits of the item
giving rise thereto and regarding any item that is not so paid, the amount of
any credit given shall be reversed, whether or not the item is returned.

 
7.  Cross-Collateralization.  If a "Default" (as defined in this Agreement)
shall have occurred and be continuing, Porter Capital shall have the right,
which may be exercised in its sole and absolute discretion at any time and from
time to time during the continuance of such Default, to apply all amounts
collected with respect to Accounts Receivable as follows, before any payment
from such collections shall be made to the Company: (i) against the Obligations;
(ii) to the payment of all fees accrued hereunder, whether or not such fees have
become due and payable pursuant to the terms of this Agreement;  and (iii) to
the payment of any and all other liabilities and obligations of the Company to
Porter Capital pursuant to this Agreement, the "Security Agreement" and any
other agreement entered into between Porter Capital and the Company concurrently
herewith (the "Transaction Documents").  For purposes of this paragraph,
"Company" shall mean and include each person named as the Company in the
preamble of this Agreement, jointly and severally.

 
8.  Over-Advances.  While it is anticipated that the amount of the outstanding
Obligations shall be less than the Available Advance Amount, Porter Capital may,
as part of this Commercial Financing Agreement and to ease the Company's
short-term cash-flow problems, permit the Company to carry an Over-Advance.  An
Over-Advance is defined as the amount the Obligations are in excess of the
current Available Advance Amount.  If the Over-Advance is created by the Company
requesting an advance on the Line of Credit in excess of the Available Advance
Amount, then upon the establishment of such Over-Advance amount, Porter Capital,
in its sole judgment, shall have the right to charge the Company a one-time
processing and administrative fee of up to four percent for each such
Over-Advance.  If the Over-Advance is created by the reduction of the Available
Advance Amount, then upon the establishment of each such Over-Advance amount,
Porter Capital, in its sole judgment, shall have the right to charge the Company
a one-time processing and administrative fee of up to two percent for each such
Over-Advance amount that will be outstanding for more than three (3) business
days and less than one week and four percent of each such Over-Advance amount so
established for periods extending for more than one week.  Notwithstanding
anything contained herein to the contrary (but subject to the specific written
terms of any such Over-Advance arrangement entered into between the Company and
Porter Capital), Porter Capital may terminate the Over-Advance facility at any
time without notice to the Company as it deems fit.  Interest shall accrue on
the outstanding Over-Advance balance at the Interest Rate set forth on Exhibit
“B”.

 
Commercial Financing Agreement

 
Page 3 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
9.  Collection of Accounts Receivable.
9.1  The Company will instruct all of its Customers obligated with respect to
its Accounts Receivable to mail or deliver payments on such Accounts Receivable
directly to Porter Capital at its address set forth in the preamble of this
Agreement or to such other address that Porter Capital may specify in a written
notice to the Company.

 
PURE EARTH MATERIALS, INC.’s invoices shall bear the following instructions
prominently displayed in large bold type:

 
“This invoice has been assigned to Porter Capital Corporation for the account of
PURE EARTH MATERIALS, INC. and must be paid c/o Porter Capital Corporation, P.
O. Box 12105, Birmingham, AL 35202.”  Remittances should be made payable to

 
PURE EARTH MATERIALS, INC.
c/o Porter Capital Corporation
P.O. Box 12105
Birmingham, AL 35202

 
PEI DISPOSAL GROUP, INC.’s invoices shall bear the following instructions
prominently displayed in large bold type:

 
“This invoice has been assigned to Porter Capital Corporation for the account of
PEI DISPOSAL GROUP, INC. and must be paid c/o Porter Capital Corporation, P. O.
Box 12105, Birmingham, AL 35202.”  Remittances should be made payable to

 
PEI DISPOSAL GROUP, INC.
c/o Porter Capital Corporation
P.O. Box 12105
Birmingham, AL 35202

 
PURE EARTH TRANSPORTATION & DISPOSAL, INC.’s invoices shall bear the following
instructions prominently displayed in large bold type:

 
“This invoice has been assigned to Porter Capital Corporation for the account of
PURE EARTH TRANSPORTATION & DISPOSAL, INC. and must be paid c/o Porter Capital
Corporation, P. O. Box 12105, Birmingham, AL 35202.”  Remittances should be made
payable to

 
PURE EARTH TRANSPORTATION & DISPOSAL, INC.
c/o Porter Capital Corporation
P.O. Box 12105
Birmingham, AL 35202

 
PURE EARTH RECYCLING (NJ), INC.’s invoices shall bear the following instructions
prominently displayed in large bold type:

 
“This invoice has been assigned to Porter Capital Corporation for the account of
PURE EARTH RECYCLING (NJ), INC. and must be paid c/o Porter Capital Corporation,
P. O. Box 12105, Birmingham, AL 35202.”  Remittances should be made payable to

 
Commercial Financing Agreement

 
Page 4 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT
 
PURE EARTH RECYCLING (NJ), INC.
c/o Porter Capital Corporation
P.O. Box 12105
Birmingham, AL 35202

 
Such instructions shall not be rescinded or modified without Porter Capital's
prior written consent.  If, despite such instructions, the Company shall receive
any payments with respect to any Accounts Receivable purchased by Porter
Capital, it shall receive such payments in trust for the benefit of Porter
Capital, shall segregate such payments from its other funds, and shall deliver
or cause to be delivered (with delivery deemed to have been made when same are
deposited with a nationally recognized overnight courier) to Porter Capital, in
the same form as so received with all necessary endorsements, all such payments
received as soon as practicable, but in no event later than three (3) business
days after the receipt thereof by the Company.  If the Company fails to turn
over to Porter Capital any checks or other form of payment received by it, or in
the event the Company deposits any such checks or payments into its own account,
the Company must deliver to Porter Capital either the payment in the identical
form received or the cash equivalent of the amount of the Misdirected Payment
within three (3) business days.  If the Company fails to deliver such value
within said three (3) business days or if the Company shall willfully present
any invoice to Porter Capital for an advance against which merchandise has not
been shipped, services have not been rendered or work performed (an “Invalid
Invoice”), this shall be an event of default of this contract, and in addition,
as the exact costs to Porter Capital of such actions by the Company are
difficult if not impossible to calculate, the Company shall pay to Porter
Capital the entire invoice amount at once plus liquidated damages equal to ten
percent of the amount so deposited or the Invalid Invoice amount submitted to
Porter Capital (the “Misdirected Payment Fee”).  The enforcement or
non-enforcement of these damages shall not be considered a waiver of any remedy
or default, nor shall it be construed a precedent for future discretionary
actions available to Porter Capital.
9.2  Porter Capital shall have the full power and authority to collect each
Account Receivable, through legal action or otherwise, and may, in its sole
discretion, settle, compromise, or assign (in whole or in part) the claim for
any of the Accounts Receivable, or otherwise exercise any other right now
existing or hereafter arising with respect to any of the Accounts Receivable, if
such action will facilitate collection. The amount of any reduction resulting
from any such settlement, compromise, assignment or other collection action
shall reduce the balance otherwise due to the Company hereunder.  The Company
acknowledges and agrees that Porter Capital shall have the sole and exclusive
right to commence legal action to collect any Account Receivable.  To allow an
interval for checks to clear the federal banking system, Porter Capital shall
have the right to extend constructive receipt of payments that Porter Capital
receives on behalf of the Company, with respect to Purchased Accounts only, by
three (3) business days for in state checks received and for out of state checks
received.

 
10.  Payment of Expenses and Taxes; Indemnification.  The Company will (a) pay
or reimburse Porter Capital for all of Porter Capital's out-of-pocket costs and
expenses incurred in connection with the preparation and execution of, and any
amendment, supplement or modification to, the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to Porter
Capital, (b) pay or reimburse Porter Capital for all its costs and expenses
incurred with the enforcement or preservation of any rights under the
Transaction Documents, and the verification of the Accounts Receivable and the
credit worthiness of the Customers, including without limitation, reasonable
fees and disbursements of counsel to Porter Capital; (c) pay, indemnify, and
hold Porter Capital harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from, any delay in paying any
stamp, excise, and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the
Transaction Documents; (d) pay for monthly statements at $0.73 each plus all
postage expended by Porter Capital to mail invoices and otherwise collect the
accounts; (e) pay the fees and interest set forth on Exhibit “B” attached hereto
and made a part thereof; (f) pay for field examinations at the rate of eight
hundred fifty dollars per person per day plus expenses, provided however unless
there exists a Default hereunder the Company shall only be obligated to pay for
one field examination during each term of this Agreement; (g) pay, indemnify and
hold Porter Capital harmless from and against any and all claims, liabilities,
obligations, losses, potential losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether threatened, pending or determined (including attorney's fees and court
costs now or hereafter arising from this Agreement or any activities of the
Company (referred to as the "indemnified liabilities"); provided that the
Company shall have no obligation hereunder to Porter Capital with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of Porter Capital.  The covenants of this paragraph shall survive the
termination of this Agreement.

 
Commercial Financing Agreement

 
Page 5 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
11.  Term.
11.1  This Agreement shall be effective for a period commencing on the date
hereof and continuing until the close of business on the last day of July, 2010
(the "Initial Term").  This Agreement shall be deemed to be automatically
renewed for an additional semi-annual term at the expiration of the Initial
Term, and thereafter to be automatically renewed for succeeding semi-annual
terms at the end of the first and each succeeding renewal term, unless the
Company shall deliver written notice of cancellation to Porter Capital not
earlier than ninety days and not later than thirty days prior to the expiration
date of the Initial Term or any succeeding renewal term.  No such termination
shall terminate or otherwise affect Company's obligations hereunder incurred or
accrued prior to such termination.
11.2  The Company shall pay Porter Capital a combined application and due
diligence fee in the amount of $395.00 on the first day of each term hereunder,
which amount, at the option of Porter Capital, may be deducted from any amounts
otherwise due from Porter Capital to the Company.
11.3  The representations, warranties and covenants of the Company and the
remedies of Porter Capital for a breach of such representations, warranties
and/or covenants, shall survive the termination of this Agreement, and such
termination shall not affect the rights of Porter Capital to enforce its
remedies under the Transaction Documents against the Company or against any
Collateral after a default by the Company.  Upon termination, the Company shall
remain fully responsible to Porter Capital for the Obligations and any Purchased
Receivables purchased prior to such termination.  Additionally, Porter Capital
shall maintain its security interest in the Collateral until all Obligations to
Porter Capital have been paid in full.  Both parties agree that they will sign
mutual releases on the termination of this Agreement and the satisfaction of all
debt and obligations by the Company to Porter Capital; and that providing the
debt and all obligations to Porter have been paid in full, Porter will promptly
sign UCC termination statements reasonably necessary for the Company’s and for
each Accommodation Party’s use.

 
12.  Facility Fee; Credits.
12.1  The interest, fees and charges set forth on Exhibit “B” have been
established after negotiations between the Company and Porter Capital on the
assumption that the Company will tender to Porter Capital for purchase hereunder
acceptable Accounts Receivable averaging at least two million five hundred
thousand dollars a month (the "Base Purchase Amount") during the Initial Term
and each renewal term.
12.2  An origination/commitment or underwriting fee of one-half of one percent
of the Line of Credit established in Exhibit “B” shall be paid by the Company to
Porter Capital at first funding during the Initial Term and a renewal or
underwriting fee of one-half of one percent of the Line of Credit shall be paid
at the beginning of each succeeding term.
 
13.  Disputed Accounts Receivable, Re-Purchase, etc.
13.1  Notice of Dispute.  Company agrees to promptly notify Porter Capital of
any Customer Dispute between Company and any of its Customers.

 
Commercial Financing Agreement

 
Page 6 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
13.2  Re-purchase of Disputed Purchased Receivable.  Porter Capital shall be
permitted to immediately reduce the Available Advance Amount by either i) the
disputed portion of a Purchased Receivable subject to a Customer Dispute, if
such Customer Dispute a) arises solely due to a discrepancy in volume or amount
of materials being handled in connection with such Purchased Receivable and
Company gives, within three (3) days becoming aware of same, the Customer a
credit pertaining to such disputed portion (a “Volume Specific Customer
Dispute”) or b) arises from any other cause or reason so long as the disputed
portion is an amount that is not in excess of 10% of the amount of the
corresponding Purchased Receivable and with such amount being confirmed by the
Customer of the Purchased Receivable or Porter Capital within three (3) days of
Company becoming aware of the Customer Dispute and Company issues within such
period to the Customer a credit pertaining to same (a “10% Customer Dispute”),
or ii) the full amount (or in the discretion of Porter Capital, the disputed
portion) of a Purchased Receivable that is the subject of a Customer Dispute of
any kind (other than a Volume Specific Customer Dispute or a 10% Customer
Dispute), whether or not the same is valid or with merit, and such Account
Receivable (or portion thereof) shall be deemed sold and assigned back to the
Company (but nevertheless subject to the security interest of Porter
Capital).  If such reduction by Porter Capital results in an Over-Advance,
subject to section 8, herein, the Company shall within three (3) business days
after notice thereof from Porter Capital  pay to Porter Capital the lesser of
the Obligations or the full amount of such Over-Advance.  If repayment of the
Over-Advance is timely made by the Company, Porter Capital will not assess the
Over-Advance fees contemplated by Section 8 herein.  If repayment of the
Over-Advance is not timely made, Porter Capital may, in its discretion, assess
the Over-Advance fees contemplated by Section 8 herein. Invoices unpaid after
ninety days from any Customer shall be deemed to be the subject of a Customer
Dispute.  In accordance with the foregoing, Porter Capital may, at its sole
discretion, require the Company to repurchase an account deemed the subject of a
Customer Dispute, resulting in a concomitant reduction in the Available Advance
Amount.  The repurchase of an Account Receivable (i) shall not constitute a
reassignment of such Account Receivable, and the security interest therein shall
remain in Porter Capital until expressly released, and (ii) shall not give rise
to a payment obligation by the Company to Porter Capital, except to the extent
that such repurchase and concomitant reduction in the Availability Advance
Amount gives rise to an Over-Advance that is required to be repaid by the
Company hereunder.  If after the Company repurchases Purchased Receivables,
whether subject to a Customer Dispute or unpaid after ninety days, payments for
the Purchased Receivables are received by the Company, the Company shall
immediately deliver the payments to the Lockbox Account, and such proceeds so
delivered will be applied against and in reduction of the Obligation.

 
14.           Warranties By Company.  As an inducement to and as a condition of
Porter Capital's willingness to enter into this Agreement, and with full
knowledge that the truth and accuracy of the warranties in this Agreement are
being relied upon by Porter Capital, Company warrants as follows:
14.1  By its execution of each Invoice Schedule with respect to Accounts
Receivable or acceptance of the Purchase Price with respect to a Purchased
Receivable that:
14.1.1  The Company is the sole owner of such Purchased Receivable and such
Purchased Receivable has not been previously assigned or encumbered in any
manner (other than to Wells Fargo Bank as to which all previously granted
security interests have been terminated and released); the Company has the full
power and authority to sell such Purchased Receivable and its sale to Porter
Capital has been duly authorized;
14.1.2  The goods or services listed or referred to in the Purchased Receivable
have been shipped or rendered to the Customer, and the prices and terms of
shipment set forth therein conform in all material respects to the terms of any
related purchase order or agreement with the Customer;
14.1.3  The invoice representing the Purchased Receivable correctly sets forth
the full purchase price of the goods and services covered thereby, and such
amount, less only the applicable trade discounts and allowances stated therein,
if any, is due and owing from the Customer, subject to no known set-offs,
deductions, disputes, contingencies or counterclaims against the Company or the
invoice, and payment thereof is not contingent upon fulfillment of any
obligation other than delivery of the goods or services referred to in such
invoice; and Company represents that its invoices do not represent a delivery of
merchandise or services upon consignment, guaranteed sale, or similar term.
14.2  Company is validly existing and in good standing under the laws of the
state in which it is incorporated and is properly licensed and authorized to
operate the business it conducts under its corporate name or any trade name of
and is authorized to do business in every jurisdiction in which it conducts
business.
14.3  Each Customer's business is solvent to best of Company's information and
knowledge.

 
Commercial Financing Agreement

 
Page 7 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
14.4  Company is, or will be at the time of the purchase by Porter Capital, the
lawful owner of and have good and undisputed title to the Purchased Receivables.
14.5  Company does not own, control or exercise dominion over, in any way
whatsoever, the business of any account-debtor/Customer whose Accounts
Receivable are to be purchased by Porter Capital and shall not change or modify
the terms of any Account Receivable with any Customer, other than in a
commercially reasonable manner, consistent with past practice as to which Porter
Capital is promptly advised, unless Porter Capital first consents to such change
in writing.  By way of example only, Company shall not extend a Customer's
credit beyond sixty (60) days without Porter Capital's prior written consent.
14.6  All financial records, statements, books or other documents of Company
furnished to Porter Capital for review at any time, either before or after the
signing of this Agreement, are true and accurate.  Company has no outstanding
state, federal, or local tax liabilities that are overdue or are not otherwise
the subject of a bona fide dispute being pursued in compliance with applicable
governmental rules and regulations as for which Company has established
appropriate reserves, and has filed all tax returns or other documents as
required by law.
14.7  Company will not, under any circumstances or in any manner whatsoever,
interfere with any of Porter Capital's rights under this Agreement or misdirect
any purchase as defined in the attached Exhibit “G”.
14.8  Company shall not factor, finance, give a security interest or sell any of
its Accounts Receivable or any of its Collateral to any person or entity other
than Porter Capital during the term of this Agreement, nor shall any Accounts
Receivable to be purchased under this Agreement be previously sold, pledged or
encumbered by Company or any other person or entity in any manner whatsoever,
other than Wells Fargo Bank, as to which all previously granted security
interests have been terminated and released.
14.9  Company shall not permit the placement of any lien, security interest, or
encumbrance on the Collateral except with the prior written consent of Porter
Capital and shall maintain all of the Collateral in good order and in an
operating state, condition, and repair.

 
15.  Security Interest.  To secure the payment of all advances, Over-Advances,
all loans, and any other sums which have or may become due by the Company to
Porter Capital under this Agreement and also to secure any other indebtedness or
liability of the Company to Porter Capital, direct or indirect, absolute or
contingent, due or to become due, liquidated or unliquidated, determined or
undetermined, now existing or hereafter arising, including without limitation
all future advances or loans which may be made at the option of Porter Capital
to the Company and attorneys' fees (hereinafter referred to as "Obligations"),
Company hereby grants, conveys and mortgages to Porter Capital the Collateral as
defined in the Security Agreement.

 
16.  Financing Statements, Security Agreement and Transaction Documents.  The
Company and/or its principals shall execute such security agreements as Porter
Capital may reasonably request to perfect the security interest granted
hereunder, including but not limited to the Security Agreement, (a true copy of
which is annexed hereto, made a part hereof and is marked Exhibit "D"),
Corporate Resolutions (a true copy of which is annexed hereto, made a part
hereof and is marked Exhibit "E"); the Performance Covenant and Waiver (a true
copy of which is annexed hereto, made a part hereof and is marked Exhibit "F").
the Misdirected Payment Agreement (a true copy of which is annexed hereto, made
a part hereof and is marked Exhibit “G”), a Tax Form 8821 and 2848 (a true copy
of which is annexed hereto, made a part hereof and is marked Exhibit “H”)
listing Porter Capital Corporation as Appointee for the purpose of notification
of delinquent payroll tax, corporate tax or unemployment tax, a validity
guaranty (a true copy of which is annexed hereto, made a part hereof and is
marked Exhibit "I"), and a monthly report authorization.  Further the Company
will use all best efforts to have all of its landlords execute and deliver to
Porter Capital the Landlord’s Waiver and Consent (a true copy of which is
annexed hereto, made a part hereof and is marked Exhibit "J"), and if requested
by Porter Capital a mortgagee’s waiver of similar form. The Company hereby
authorizes Porter Capital or its agents or assigns to sign and execute on its
behalf, any and all necessary forms to evidence the foregoing or to perfect the
security interest granted hereunder or thereunder. Further, the Company consents
to Porter Capital publishing a tombstone announcement or other brief
announcement of their experience/story for its marketing endeavors.
 
Commercial Financing Agreement

 
Page 8 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT

 
17.  Financial Records.  During the term of this Agreement, Company agrees to
provide Porter Capital with its and its guarantors’ financial statements and
records and such other information as may be reasonably requested by Porter
Capital from time to time, and each quarter, within forty-five days following
the end of the respective quarter, shall furnish an updated customer list with
customer names, contact names, addresses, and phone numbers, as well as a
complete and current payables-aging report and within five business days after
the filing with the Securities and Exchange Commission, copies of all annual and
quarterly Forms 10-K and 10-Q, respectively.
 
18.  Notice of Levy.  Company shall promptly notify Porter Capital of any
attachment or any other legal process levied against Company or if known to the
Company, any of Company's Customers which is in excess of $50,000.00.  Company's
failure to do so shall be a Default hereunder, as contemplated by Section 24
herein.
 
19.  No Pledge. Company shall not, at any time during the term of this
Agreement, pledge the credit of Porter Capital to any person or business for any
purpose whatsoever.
 
20.  Book Entry.  Company shall, immediately upon the sale of an Account
Receivable to Porter Capital, make proper entries on its books and records
disclosing the absolute sale and assignment of such Account Receivable to Porter
Capital.
 
21. Misdirected Payments. All remittances received by the Company on any Account
Receivable sold to Porter Capital shall be held by the Company in trust as a
fiduciary for Porter Capital, separate and apart from the Company’s own
properties and funds (except that payments received by the Company by credit
card will be deposited into the Company operating account and such amount will
be delivered over to Porter Capital within three (3) business days
thereafter.  Notwithstanding that the Company has agreed to pay the Misdirected
Payment Fee, the Company shall, by the third business day following the date of
receipt of the Misdirected Payment, deliver to Porter Capital either the payment
in the identical form received or the cash equivalent of the amount of the
Misdirected Payment (with delivery deemed to have been made when same are
deposited with a nationally recognized overnight courier).  In the event any
goods shall be returned to, reclaimed, or repossessed by the Company, such goods
shall be held by the Company in trust as a fiduciary for Porter Capital,
separate and apart from the Company’s own property and subject to Porter
Capital’s direction and control.
 
22. Attorney’s Fees. The Company agrees to reimburse Porter Capital on demand
for the following:
22.1  the actual amount of all fees, costs, and expenses, including but not
limited to reasonable attorneys’ fees, which Porter Capital may incur in any
action to enforce this Agreement or any related transaction, or in connection
with any federal or state bankruptcy or insolvency proceeding commenced by or
against the Company, (including but not limited to any complaint to determine
non-dischargeablility of the guarantor’s obligations); and
22.2  the actual fees, expenses, and costs, including but not limited to
photocopying (which, if performed by Porter Capital’s employees, shall be at a
rate of $.25/page), travel, expert witness fees, attorneys’ fees, and all other
fees, costs, and expenses incurred in complying with any subpoena or other legal
process attendant to any litigation in which the Company is a party.
 
23.  Power of Attorney.  Company irrevocably appoints Porter Capital, or any
person designated by Porter Capital, its special attorney-in-fact, or agent,
with power to: (1) strike out Company's address on all invoices or statements of
account mailed to Customers and substitute Porter Capital's address; (2) receive
and open all mail addressed to Company or to Company's trade name via Porter
Capital address;  (3) endorse the name of Company or Company's trade name on any
checks or other evidences of payment, invoices or other documents that may come
into the possession of Porter Capital on Accounts Receivable or on which Porter
Capital holds a security interest; (4) in Company's name, or otherwise, demand,
sue for, collect, and subject to Company's prior written approval, compromise,
prosecute, or defend any action, claim, or proceedings and give releases for any
and all monies due or to become due; (5) do any and all things reasonably
necessary and proper to carry out the purpose intended by this Agreement.  The
authority granted Porter Capital shall remain in full force and effect until all
Accounts Receivable sold and/or assigned to Porter Capital have been paid in
full.
 
Commercial Financing Agreement

 
Page 9 of 67

--------------------------------------------------------------------------------

 

COMMERCIAL FINANCING AGREEMENT



24.  Default.  Any one or more of the following shall constitute a default
hereunder (a "Default") provided same is not cured by the Company within fifteen
(15) days after receipt of written notice from Porter Capital:
 
24.1
Company's failure to pay any indebtedness or Obligations (including legal fees
and expenses) to Porter Capital when due;

 
24.2
Company's breach of any material term, provision, warranty, or representation
under this Agreement, or under any other agreement or contract between Company
and Porter Capital, or Obligation of Company to Porter Capital;

 
24.3
Porter Capital shall reasonably believe that Company is failing to tender all of
its Accounts Receivable to Porter Capital for purchase; or the Company shall
have failed to tender Accounts Receivable equal to 20% of the Annual Base
Purchase Amount (being the Base Purchase Amount multiplied by twelve) during any
calendar quarter; or the Company shall have failed to tender Accounts Receivable
to Porter Capital for purchase for a period of thirty or more consecutive days;

 
24.4
The Company shall instruct any Customer to mail or deliver payment on Accounts
Receivable to the Company or to any person other than Porter Capital (excluding
hand delivering of checks for payments by a Customer incident to a Customer
meeting), provided, however that if the Company receives payment directly from a
Customer in accordance with the terms of this Agreement, same shall not
constitute a Default, so long as such payment is delivered to Porter Capital or
to the Lockbox (with delivery deemed to have been made when the same is
deposited with a nationally recognized overnight courier) within three (3)
business days after the receipt thereof by the Company;

 
24.5
The appointment of any receiver or trustee for all or a substantial portion of
the assets of Company, the filing of a general assignment for the benefit of
creditors by Company or a voluntary or involuntary filing under any bankruptcy
or similar law which is not dismissed with prejudice within 90 days;

 
24.6
The issuance of any levies of attachment, execution, tax assessments, or similar
process against the Accounts Receivable which is not released within thirty
days;

 
24.7
If any financial statements, profits-and-loss statements, borrowing certificates
or schedules, or other statements furnished by Company to Porter Capital prove
false or incorrect in any material respect;

 
24.8
Failure of the Company to pay all taxes to every government agency in a timely
manner, except to the extent that such taxes are the subject of a bona fide
dispute being pursued in accordance with applicable governmental rules and
regulations, and as to which the Company has established adequate reserves;

 
24.9
Notwithstanding the fifteen (15) day notice period set forth above, the failure
of the Company to timely deliver to Porter Capital any Misdirected Payment
remittance received by the Company on a Purchased Account within three (3)
business days;

24.10
Insolvency, bankruptcy, or dissolution of the Company or a Material
Accommodation Party.

24.11
Failure of the Company to maintain the financial covenants and comply with the
covenants set forth in Exhibit “B”;

24.12
Notwithstanding the fifteen (15) day notice period set forth above, failure of
the Company to cure a Default under the Misdirected Payment Agreement, the
Performance Covenant and Waiver, or a Validity Guaranty within three (3)
business days after receipt of written notice from Porter Capital; and

24.13
Any false or materially misleading representations or warranties made or given
by the Company in connection with this Agreement or any other agreement given by
the Company to Porter Capital.



Commercial Financing Agreement


 
Page 10 of 67

--------------------------------------------------------------------------------

 


COMMERCIAL FINANCING AGREEMENT


25.  Remedies Upon Default.  In the event of any Default Porter Capital shall
have the following cumulative rights and remedies:
 
25.1
Declare the Obligations immediately due and payable;

 
25.2
Enforce the security interest given hereunder;

 
25.3
Require Company to assemble any Collateral secured hereunder and the records
pertaining thereto and make them available to Porter Capital at a place
designated by Porter Capital;

 
25.4
Enter the premises of Company and take possession of any Collateral not then in
its possession and of the records pertaining thereto;

 
25.5
Grant extensions, compromise claims, and settle Accounts Receivable for less
than face value, all without prior notice to Company;

 
25.6
Use, in connection with any assembly or disposition of the Collateral, any
trademark, trade name, trade style, copyright, patent right, or technical
process used or utilized by Company; and

 
25.7
Return any surplus realized and hold Company liable for any deficiency.

 
25.8
Interest shall accrue on any outstanding Obligations (including unpaid legal
fees and expenses) at the rate of two percent in excess of the Interest Rate
charged under this Agreement as set forth in Exhibit B; and

 
25.9
Any and all other remedies allowed at law or under the Uniform Commercial Code.



26.  Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the  successors, and assigns of both Company and Porter Capital.


27. Cumulative Rights.   All rights, remedies, and powers granted to Porter
Capital in this Agreement, or in any note or other Agreement given by Company to
Porter Capital, are cumulative and may be exercised singularly or concurrently
with such other rights as Porter Capital may have.  These rights may be
exercised from time to time as to all or any part of the Collateral as Porter
Capital in its discretion may determine.


28.  Written Waiver. Porter Capital shall not be deemed to have waived any right
or remedy it may have hereunder unless such waiver is in writing and signed by
Porter Capital.  A waiver by Porter Capital of a right or remedy under this
Agreement on one occasion shall not be deemed a waiver of a right or remedy on
any subsequent occasion.


29.  Governing Law and Jurisdiction.
29.1  This Agreement is, and shall be deemed to be, a contract entered into
under and pursuant to the laws of the State of Alabama and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of Alabama.  No defense given or allowed by the laws of any other
state or country shall be interposed in any action or proceeding hereon unless
such defense is also given or allowed by the laws of the State of Alabama.  The
parties agree that Alabama bears a reasonable relationship to this transaction.
29.2  The parties hereto agree to submit to personal jurisdiction and
acknowledge they have sufficient  minimum contacts with the State of Alabama in
any action or proceeding arising out of this Agreement and, in furtherance of
such agreement, they hereby agree and consent that without limiting other
methods of obtaining jurisdiction, that personal jurisdiction in any such action
or proceeding may be obtained within or without the jurisdiction of any court
located in Alabama and that any process or notice or motion or other application
to any such court in connection with any such action or proceeding may be served
by registered or certified mail, return receipt requested, to or by personal
service at their last known address whether such address be within or without
the jurisdiction of any such court.  In the event of litigation between Porter
Capital and the Company, the Company agrees that any requirement for a bond, be
it for any order or other action in court, shall not exceed two hundred and
fifty dollars.
 
Commercial Financing Agreement


 
Page 11 of 67

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT


30.  Invalid Provisions.  If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provisions
had not been incorporated herein.  If a law, which applies to this Agreement and
which sets maximum loan charges, is finally interpreted so that the fees and
commissions charged by Porter Capital to Company or other charges collected or
to be collected in connection with this Agreement exceed the permitted limits
under any applicable law or statute, then: (i) any such fee or commission shall
be reduced by the amount necessary to reduce the charges to the permitted limit;
and (ii) any sums already collected from the Company which exceed permitted
limits will be applied and shall be deemed to have been payments in reduction of
the obligations hereunder.


31.  Further Instruments.  Company agree that, upon request from time to time of
Porter Capital, it will, at its expense, execute, acknowledge and deliver all
such additional instruments and further assurances and will do or cause to be
done all such further acts and things as may be reasonably necessary to fully
establish, confirm or perfect from time to time the security interest of Porter
Capital in the Collateral and to fully establish, confirm or perfect from time
to time the intention of this Agreement.


32.   No Jury Trial.  The Company hereby irrevocably and unconditionally waives,
and Porter Capital by its acceptance of this Agreement irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
Agreement.


33. Entire Agreement.  This instrument contains the entire Agreement between the
parties.  Any addendum or modification hereto must be signed by both parties in
order to have any force or effect.


34.   Notices.  All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices shall be deemed given as follows: (a) if by
hand, immediately upon delivery along with said receipt evidencing such by hand
delivery; (b) if certified or registered mail, return receipt requested, postage
prepaid on the fifth (5th) business day after mailing; if by nationally
recognized overnight courier or any other overnight delivery service, on the
first business day after dispatch.  All notices may be given either by a party
or such party's attorneys.


35.  Effective Date.  This Agreement shall be effective only upon its execution
by a duly authorized officer of Porter Capital.


36.  Duplicate Originals.  This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.


37. Headings, Etc.  The headings, titles and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
COMPANY:
   
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
     
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer



Commercial Financing Agreement



 
Page 12 of 67

--------------------------------------------------------------------------------

 


COMMERCIAL FINANCING AGREEMENT



 
PEI DISPOSAL GROUP, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PORTER CAPITAL:
     
PORTER CAPITAL CORPORATION
       
By:
/s/ Ron Williamson
 
Print Name:
Ron Williamson
 
Title:
EVP, a duly authorized officer

 
Commercial Financing Agreement


 
Page 13 of 67

--------------------------------------------------------------------------------

 


Notification/Change of Remittance Address


NOTIFICATION/CHANGE OF REMITTANCE ADDRESS



Dear Accounts Payable Manager:


In order to accommodate the changes and growth of our business, PURE EARTH
MATERIALS, INC. has obtained the services of PORTER CAPITAL CORPORATION as a
source of accounts receivables management and capital funding.  The availability
of this service enables us to streamline our accounts receivables department and
better serve our customers in a more efficient manner.  Therefore, we wish to
inform you that payment on all invoices dated _________________onward should be
made payable to and mailed directly to:


PURE EARTH MATERIALS, INC.
or
Wire Transfer or ACH to:
c/o Porter Capital Corporation
 
Columbus Bank & Trust
P.O. Box 12105
 
Columbus, GA 31901
Birmingham, AL 35202
 
Routing & Transit 061100606
   
Birmingham, AL 35202
   
Account #30101603
   
For Further Credit:  PURE
   
EARTH MATERIALS, INC.



This Assignment has been duly recorded under Alabama statues and under the
Uniform Commercial Code.  Please make the proper notification on your ledger.


If you have questions concerning your billing, please call Porter Capital
Corporation at 205-322-5442 or 1-800-737-7344.


This notice and instruction remains in full force and in effect until Porter
Capital Corporation again notifies you in writing to the contrary.


Sincerely

 
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
     
By:
  
 
Print Name:
  
 
Title:
  
       
PORTER CAPITAL CORPORATION
       
By:
  
 
Print Name:
Ron Williamson
 
Title:
EVP



Commercial Financing Agreement


 
Page 14 of 67

--------------------------------------------------------------------------------

 


Notification/Change of Remittance Address


NOTIFICATION/CHANGE OF REMITTANCE ADDRESS


Dear Accounts Payable Manager:


In order to accommodate the changes and growth of our business, PEI DISPOSAL
GROUP, INC. has obtained the services of PORTER CAPITAL CORPORATION as a source
of accounts receivables management and capital funding.  The availability of
this service enables us to streamline our accounts receivables department and
better serve our customers in a more efficient manner.  Therefore, we wish to
inform you that payment on all invoices dated _________________onward should be
made payable to and mailed directly to:


PEI DISPOSAL GROUP, INC.
or
Wire Transfer or ACH to:
c/o Porter Capital Corporation
 
Columbus Bank & Trust
P.O. Box 12105
 
Columbus, GA 31901
Birmingham, AL 35202
 
Routing & Transit 061100606
   
Birmingham, AL 35202
   
Account #30101603
   
For Further Credit:  PEI
   
DISPOSAL GROUP, INC.



This Assignment has been duly recorded under Alabama statues and under the
Uniform Commercial Code.  Please make the proper notification on your ledger.


If you have questions concerning your billing, please call Porter Capital
Corporation at 205-322-5442 or 1-800-737-7344.


This notice and instruction remains in full force and in effect until Porter
Capital Corporation again notifies you in writing to the contrary.


Sincerely

 
PEI DISPOSAL GROUP, INC., a Delaware corporation
     
By:
  
 
Print Name:
  
 
Title:
  
     
PORTER CAPITAL CORPORATION
     
By:
  
 
Print Name:
Ron Williamson
 
Title:
EVP



Commercial Financing Agreement


 
Page 15 of 67

--------------------------------------------------------------------------------

 


Notification/Change of Remittance Address


NOTIFICATION/CHANGE OF REMITTANCE ADDRESS



Dear Accounts Payable Manager:


In order to accommodate the changes and growth of our business, PURE EARTH
TRANSPORTATION & DISPOSAL, INC. has obtained the services of PORTER CAPITAL
CORPORATION as a source of accounts receivables management and capital
funding.  The availability of this service enables us to streamline our accounts
receivables department and better serve our customers in a more efficient
manner.  Therefore, we wish to inform you that payment on all invoices dated
_________________onward should be made payable to and mailed directly to:


PURE EARTH
or
Wire Transfer or ACH to:
TRANSPORTATION &
 
Columbus Bank & Trust
DISPOSAL, INC.
 
Columbus, GA 31901
c/o Porter Capital Corporation
 
Routing & Transit 061100606
P.O. Box 12105
 
Birmingham, AL 35202
Birmingham, AL 35202
 
Account #30101603
   
For Further Credit:  PURE
   
EARTH TRANSPORTATION &
   
DISPOSAL, INC.



This Assignment has been duly recorded under Alabama statues and under the
Uniform Commercial Code.  Please make the proper notification on your ledger.


If you have questions concerning your billing, please call Porter Capital
Corporation at 205-322-5442 or 1-800-737-7344.


This notice and instruction remains in full force and in effect until Porter
Capital Corporation again notifies you in writing to the contrary.


Sincerely

 
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
  
 
Print Name:
  
 
Title:
  
       
PORTER CAPITAL CORPORATION
       
By:
  
 
Print Name:
Ron Williamson
 
Title:
EVP



Commercial Financing Agreement


 
Page 16 of 67

--------------------------------------------------------------------------------

 


Notification/Change of Remittance Address


NOTIFICATION/CHANGE OF REMITTANCE ADDRESS


Dear Accounts Payable Manager:


In order to accommodate the changes and growth of our business, PURE EARTH
RECYCLING (NJ), INC. has obtained the services of PORTER CAPITAL CORPORATION as
a source of accounts receivables management and capital funding.  The
availability of this service enables us to streamline our accounts receivables
department and better serve our customers in a more efficient
manner.  Therefore, we wish to inform you that payment on all invoices dated
_________________onward should be made payable to and mailed directly to:


PURE EARTH RECYCLING (NJ),
or
Wire Transfer or ACH to:
INC.
 
Columbus Bank & Trust
c/o Porter Capital Corporation
 
Columbus, GA 31901
P.O. Box 12105
 
Routing & Transit 061100606
Birmingham, AL 35202
 
Birmingham, AL 35202
   
Account #30101603
   
For Further Credit:  PURE
   
EARTH RECYCLING (NJ), INC.



This Assignment has been duly recorded under Alabama statues and under the
Uniform Commercial Code.  Please make the proper notification on your ledger.


If you have questions concerning your billing, please call Porter Capital
Corporation at 205-322-5442 or 1-800-737-7344.


This notice and instruction remains in full force and in effect until Porter
Capital Corporation again notifies you in writing to the contrary.


Sincerely

 
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
   
Print Name:
   
Title:
         
PORTER CAPITAL CORPORATION
       
By:
   
Print Name:
Ron Williamson
 
Title:
EVP

 
Commercial Financing Agreement


 
Page 17 of 67

--------------------------------------------------------------------------------

 


Exhibit “A”
Attachment to UCC-1



EXHIBIT A - Attachment to UCC-1  — Description of Collateral
Secured Party:  PORTER CAPITAL CORPORATION

--------------------------------------------------------------------------------

All of the following, whether now existing or hereafter arising, are collateral
("Collateral") covered by this financing statement:


All of Debtor’s (a) Accounts; (b) Inventory; (c) cash; (d) now owned or
hereafter acquired lockbox, blocked accounts, and any other deposit accounts and
deposits maintained with any financial institution into which proceeds of the
Collateral are or may be deposited; (e) rights to payments for good sold and/or
services rendered that are or become evidenced by Instrument, (f) payment
intangibles and letter of credit rights; (g) credit insurance with respect to
Accounts; (h) all books and records and general intangibles evidencing or
containing information relating to any of the Collateral or otherwise necessary
of helpful in the collection thereof or the realization thereon; (i) all other
forms of obligations owing to Debtor arising from the sale of inventory or the
rendition of services, or constituting collateral or supporting obligations for
the payment of any account debtor’s obligation to Debtor, including but not
limited to letters of credit and all proceeds thereof; (j) all guarantees,
security, and liens which Debtor may hold for the payment or performance of any
item of Collateral (including, without limitation, all rights of stoppage in
transit, replevin, and reclamation and as an unpaid vendor or lienor); (k) all
rights to goods represented by any item of Collateral or the sale of which goods
gave rise to any item of Collateral including, without limitation, all rights
upon return, replevin, or repossession of such goods, all documents of title,
warehouse receipts, bills of lading, books, records and other documents relating
to any of the Collateral; (l) all of Debtor’s inventory, wherever located, and
including, without limitation, all raw materials, supplies work in process, and
finished products manufactured by and/or held for sale or lease or to be
furnished in connection with the business of Debtor, as well as any and all
computer code, software, software products, or databases relating specifically
to the Collateral; (m) all proceeds of any item of Collateral and all proceeds
of such proceeds, including, without limitation, all payments under any
indemnity, warrant or guaranty payable with respect to the Collateral, all
awards for taking by eminent domain, and all proceeds of fire or other
insurance; (n) all cash and non-cash proceeds of all of the foregoing, and (o)
all books, records, and lists relating specifically to the Collateral, in
whatever form maintained.


Provided however, the foregoing notwithstanding, the account containing the six
month interest reserve pertaining to Debtor’s obligations to Susquehanna Bank
and the money balance contained therein shall not be considered a part of the
Collateral.


All terms capitalized in this definition shall have the meaning set forth for
such terms in the Uniform Commercial Code as enacted in the State of Alabama
("UCC").


Although proceeds are covered herein, the secured party in no way has authorized
sale of the Collateral by the Debtor. NOTE: PURSUANT TO AN AGREEMENT BETWEEN
DEBTOR & SECURED PARTY, DEBTOR HAS AGREED THAT IT WILL NOT FURTHER ENCUMBER THE
ASSETS DESCRIBED ABOVE.
 

--------------------------------------------------------------------------------

The undersigned being the entities who are parties to a Security Agreement in
favor of Porter Capital Corporation and the Debtor in the above attachment to
the UCC hereby authorizes Porter Capital Corporation to file a UCC financing
statement against Company and Accommodation Party containing the above:



 
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer



Commercial Financing Agreement


 
Page 18 of 67

--------------------------------------------------------------------------------

 


Exhibit “A”
Attachment to UCC-1

 

 
PEI DISPOSAL GROUP, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
CFO
       
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
REZULTZ, INCORPORATED, a New Jersey corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
BIO METHODS LLC, a Delaware limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 19 of 67

--------------------------------------------------------------------------------

 


Exhibit “A”
Attachment to UCC-1




 
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
JUDA CONSTRUCTION, LTD, a New York corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
President
       
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
NEW NYCON, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010



 
Page 20 of 67

--------------------------------------------------------------------------------

 


Exhibit “H”
Tax Form 8821 and 2848

 
Internal Revenue Tax Forms 8821 and 2848 are attached hereto and made a part
hereof.


IN WITNESS WHEREOF, the undersigned has duly executed the Tax Forms 8821 and
2848 as of the 11th  day of February, 2010.




 
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PEI DISPOSAL GROUP, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010



 
Page 21 of 67

--------------------------------------------------------------------------------

 


Exhibit “B”


EXHIBIT "B"


Line of Credit
Upon the mutual execution of this Agreement, Porter Capital will open an
accounts receivable line of credit in the amount of $5,000,000.00 for the
Company under which Porter Capital will, subject to the terms and conditions
herein, assuming that no Default is continuing, make loans and advances to the
Company on a revolving basis in amounts requested by the Company from time to
time, but not in excess of the lesser of the $5,000,000.00 or the Available
Advance Amount.
All such advances made to Company by Porter Capital shall constitute Obligations
hereunder.
All requests for loans and advances by the Company shall be received by Porter
Capital no later than Noon, New York time on the business day that an advance is
required.  The Company authorizes Porter Capital to make loan and advances
hereunder based on telephonic or e-mail request made by officers of the Company
that the Company has authorized in writing to request such advances, as
reflected in Porter Capital’s records.  In exchange for said line, Company shall
pay the commitment fees contemplated by Section 12.2 of this Agreement.


Fees
The Company shall pay a Invoice Service Fee equal to 0.95% charged monthly on
the daily outstanding principal balance under the Line of Credit.


Interest
Interest shall be charged by Porter Capital on the daily outstanding principal
balance of the Line of Credit (including all advances, and Over-Advances) at the
Prime Rate plus two and one-half percent on an annualized basis charged daily,
collected at the end of each month.


Prime Rate
The Prime Rate as used herein shall be the greater of the prime rate as
published in the Wall Street Journal as the "Prime Rate" (base rate on corporate
loans posted by at least 75% of the nation's 30 largest banks) or five percent
per annum.  The Prime Rate is a reference rate used by Porter Capital in
computing and adjusting interest.  It is subject to increase, decrease or
change, and is only one of the reference rates or indices that the Porter
Capital uses.  Porter Capital may lend to others at rates of interest at, or
greater or less than, the Prime Rate or the rate provided herein.  The Prime
Rate may change as often as daily.  Any change in the interest rate resulting
from a change in the Prime Rate shall take effect upon the change in the Prime
Rate.  In the event a "Prime Rate" is not published in the Wall Street Journal
then the Prime Rate used herein shall be the greater of the highest prime rate
of the three largest banks located in New York, as they shall announce or
publish from time to time as their prime rate or five percent per
annum.  Interest from date on the outstanding unpaid principal balance shall be
computed on the basis of a 360 day year by multiplying the product of the
principal amount outstanding and the applicable rate by the actual amount of
days elapsed and dividing by 360.


Lockbox
Collections shall be made to a lockbox located in Ridgefield, Connecticut, or
Birmingham, Alabama, as mutually agreed on by the Company and Porter Capital.


Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 22 of 67

--------------------------------------------------------------------------------

 


 Exhibit “C”
Invoice Acknowledgement Agreement

 
PORTER CAPITAL CORPORATION
  Working Capital Overnight™
  2112 First Avenue North, Birmingham, Alabama  35203     *    205-322-5442
  Fax: 205-322-7719   * Offices in New York and Connecticut


[date]
[name and address of account debtor]


Re:  Invoice Acknowledgement Agreement


Ladies and Gentlemen:


PURE EARTH MATERIALS, INC. (“Vendor”) has requested that we accept an assignment
of the invoice(s) listed below (the “Invoices”).  Accordingly, payment of the
Invoices must be made directly to us at Porter Capital Corporation, P.O. Box
12105, Birmingham, AL  35202.


To induce us to accept and rely upon this agreement, please confirm that the
Invoices will be paid to us without setoff, defense, counterclaim or
recoupment.  For our mutual benefit, should litigation arise between us relating
to our relationship with the Vendor, the prevailing party shall be entitled to
recover all costs, expenses, and actual attorney’s fees.  The signor below is
duly authorized to sign this agreement.  The Invoices are:


DATE
 
INVOICE NUMBER
   
AMOUNT
              $                 $    



Please feel free to contact us should you have any question regarding this
letter agreement.



 
Very truly yours,
     
PORTER CAPITAL CORPORATION



CONFIRMED:


PURE EARTH MATERIALS, INC., a
Pennsylvania corporation


By:
       
Print Name:
       
Title:
           
ACCEPTED AND AGREED TO BY ACCOUNT DEBTOR:
                           
By:
     
Print Name:
     
Title:
 



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010



 
Page 23 of 67

--------------------------------------------------------------------------------

 


Exhibit “C”
Invoice Acknowledgement Agreement



PORTER CAPITAL CORPORATION
  Working Capital Overnight™
  2112 First Avenue North, Birmingham, Alabama  35203     *    205-322-5442
  Fax: 205-322-7719   * Offices in New York and Connecticut


[date]
[name and address of account debtor]


Re:  Invoice Acknowledgement Agreement


Ladies and Gentlemen:


PEI DISPOSAL GROUP, INC. (“Vendor”) has requested that we accept an assignment
of the invoice(s) listed below (the “Invoices”).  Accordingly, payment of the
Invoices must be made directly to us at Porter Capital Corporation, P.O. Box
12105, Birmingham, AL  35202.


To induce us to accept and rely upon this agreement, please confirm that the
Invoices will be paid to us without setoff, defense, counterclaim or
recoupment.  For our mutual benefit, should litigation arise between us relating
to our relationship with the Vendor, the prevailing party shall be entitled to
recover all costs, expenses, and actual attorney’s fees.  The signor below is
duly authorized to sign this agreement.  The Invoices are:


DATE
 
INVOICE NUMBER
 
AMOUNT
          $             $    



Please feel free to contact us should you have any question regarding this
letter agreement.



 
Very truly yours,
     
PORTER CAPITAL CORPORATION



CONFIRMED:


PEI DISPOSAL GROUP, INC., a
Delaware corporation


By:
       
Print Name:
     
Title:
         
ACCEPTED AND AGREED TO BY ACCOUNT DEBTOR:
                     
By:
     
Print Name:
     
Title:
 



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
Page 24 of 67

--------------------------------------------------------------------------------


 
Exhibit “C”
Invoice Acknowledgement Agreement



PORTER CAPITAL CORPORATION
  Working Capital Overnight™
  2112 First Avenue North, Birmingham, Alabama  35203     *    205-322-5442
  Fax: 205-322-7719   * Offices in New York and Connecticut


[date]
[name and address of account debtor]


Re:  Invoice Acknowledgement Agreement


Ladies and Gentlemen:


PURE EARTH TRANSPORTATION & DISPOSAL, INC. (“Vendor”) has requested that we
accept an assignment of the invoice(s) listed below (the
“Invoices”).  Accordingly, payment of the Invoices must be made directly to us
at Porter Capital Corporation, P.O. Box 12105, Birmingham, AL  35202.


To induce us to accept and rely upon this agreement, please confirm that the
Invoices will be paid to us without setoff, defense, counterclaim or
recoupment.  For our mutual benefit, should litigation arise between us relating
to our relationship with the Vendor, the prevailing party shall be entitled to
recover all costs, expenses, and actual attorney’s fees.  The signor below is
duly authorized to sign this agreement.  The Invoices are:


DATE
 
INVOICE NUMBER
 
AMOUNT
          $             $    

 
Please feel free to contact us should you have any question regarding this
letter agreement.



 
Very truly yours,
     
PORTER CAPITAL CORPORATION



CONFIRMED:


PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation


By:
       
Print Name:
     
Title:
         
ACCEPTED AND AGREED TO BY ACCOUNT DEBTOR:
                     
By:
     
Print Name:
     
Title:
 



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
Page 25 of 67

--------------------------------------------------------------------------------






Exhibit “C”
Invoice Acknowledgement Agreement



PORTER CAPITAL CORPORATION
  Working Capital Overnight™
  2112 First Avenue North, Birmingham, Alabama  35203     *    205-322-5442
  Fax: 205-322-7719   * Offices in New York and Connecticut


[date]
[name and address of account debtor]


Re:  Invoice Acknowledgement Agreement


Ladies and Gentlemen:


PURE EARTH RECYCLING (NJ), INC. (“Vendor”) has requested that we accept an
assignment of the invoice(s) listed below (the “Invoices”).  Accordingly,
payment of the Invoices must be made directly to us at Porter Capital
Corporation, P.O. Box 12105, Birmingham, AL  35202.


To induce us to accept and rely upon this agreement, please confirm that the
Invoices will be paid to us without setoff, defense, counterclaim or
recoupment.  For our mutual benefit, should litigation arise between us relating
to our relationship with the Vendor, the prevailing party shall be entitled to
recover all costs, expenses, and actual attorney’s fees.  The signor below is
duly authorized to sign this agreement.  The Invoices are:


DATE
 
INVOICE NUMBER
   
AMOUNT
 
__________
 
_________________
   
$ _________
 
__________
 
_________________
   
$ _________
 

 
Please feel free to contact us should you have any question regarding this
letter agreement.


Very truly yours,


PORTER CAPITAL CORPORATION


CONFIRMED:
 
PURE EARTH RECYCLING (NJ), INC.,
a New Jersey corporation
   
By:
 
Print Name:
 
Title:
 

 
ACCEPTED AND AGREED TO
BY ACCOUNT DEBTOR:
     
By:
 
Print Name:
 
Title:
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 26 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
SECURITY AGREEMENT
 
Agreement (the "Agreement") made this 11th day of February, 2010 between PURE
EARTH MATERIALS, INC., a Pennsylvania corporation, with an office for the
transac­tion of business at 1000 Page Avenue, Lyndhurst, NJ, 07071, PEI DISPOSAL
GROUP, INC., a Delaware corporation, with an office for the transac­tion of
business at 1000 Page Avenue, Lyndhurst, NJ, 07071, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, with an office for the transac­tion of
business at 1000 Page Avenue, Lyndhurst, NJ, 07071, and PURE EARTH RECYCLING
(NJ), INC., a Delaware corporation, with an office for the transac­tion of
business at 3137 Chammings Court, Vineland, NJ, 08360 (hereinafter jointly,
severally and collectively the "Company"), and PURE EARTH, INC., a Delaware
corporation,  with an office for the transac­tion of business at One Neshaminy
Interplex, Suite 201, Trevose, Pennsylvania, 19053, PURE EARTH ENVIRONMENTAL,
INC, a Delaware corporation, with an office for the transac­tion of business at
36 Sheffield Street, Waterbury, CT, 06704, REZULTZ, INCORPORATED, a New Jersey
corporation, with an office for the transac­tion of business at 3209 N. Mill
Road, Vineland, NJ, 08360, BIO METHODS LLC, a Delaware limited liability
company, with an office for the transac­tion of business at 36 Sheffield Street,
Waterbury, CT, 06704, PURE EARTH MATERIALS (NJ) INC., a Delaware corporation,
with an office for the transac­tion of business at 1000 Page Avenue, Lyndhurst,
NJ, 07071, JUDA CONSTRUCTION, LTD, a New York corporation, with an office for
the transac­tion of business at 1215 E. Bay Avenue, Bronx, NY 10474, ECHO LAKE
BROWNFIELD, LLC, a Connecticut limited liability company, with an office for the
transac­tion of business at 36 Sheffield Street, Waterbury, CT, 06704, NEW
NYCON, INC., a Delaware corporation, with an office for the transac­tion of
business at One Neshaminy Interplex, Suite 201, Trevose, Pennsylvania, 19053,
and PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation, with an office
for the transac­tion of business at One Neshaminy Interplex, Suite 201, Trevose,
Pennsylvania, 19053, (hereinafter jointly, severally and collectively the
“Accommodation Party”), and POR­TER CAPITAL COR­PORATION, an Alabama corporation
with offices for the transac­tion of business located at 292 Madison Avenue, NY,
NY, 10017; 38 Grove Street – Building C, Ridgefield, CT 06877; and 2112 First
Avenue North, Birming­ham, Alabama 35203 ("Porter Capi­tal").  For purposes of
this Agreement, Pure Earth, Inc., New Nycon, Inc., Pure Earth Environmental,
Inc., Rezultz, Incorporated, and Echo Lake Brownfields, LLC shall be sometimes
referred to herein individually and collectively as the “Material Accommodation
Party”. Company, Accommodation Party, and Porter Capital agree and shall be
legally bound as follows:
 
W I T N E S S E T H
 
WHEREAS, Porter Capital and Company have this day entered into a commercial
financing agreement and other related docu­ments wherein Porter Capital has
agreed to purchase certain accounts receiv­ables and/or invoices of the Company
under certain terms and conditions (collectively the "Com­mer­cial Financing
Agree­ment"); and
 
WHEREAS, in order to secure the Company's payment of any sums which may become
due under the Commercial Financing Agreement, Company and Accommodation Party
are granting Porter Capital a security interest in all of their
respective  Collateral (as that term is defined herein) all as more particularly
set forth below;
 
NOW, THEREFORE, it is agreed as follows:
 
1.  Granting of Security Interest.  To secure the payment of any sums which have
or may become due by the Company to Porter Capital pursuant to the Commercial
Financing Agreement and also to secure any other indebtedness or liability of
the Company and/or Accommodation Party to Porter Capital, direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
including all future advances or loans which may be made at the option of Porter
Capital to the Company (hereinafter referred to as "Obliga­tions"), Company and
Accommodation Party hereby grant and convey to Porter Capital a security
interest in, and mortgage to Porter Capital the "Collateral" as defined in
paragraph 2 below. The Company, Accommodation Party, and Porter Capital agree
that at the termination of this Agreement both parties shall exchange mutual
releases of all claims, each against the other, and that no liens against the
Company’s or Accommodation Party’s assets shall be lifted until such releases
are signed by all such parties.


Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 27 of 67

--------------------------------------------------------------------------------

 


Exhibit “D”
Security Agreement



2.  "The Collateral".  All of the following, whether now existing or hereafter
arising, shall be deemed secured and mortgaged by this Agreement (the
"Collateral"):


All of the Company’s and Accommodation Party’s (a) Accounts; (b) Inventory; (c)
cash; (d) now owned or hereafter acquired lockbox, blocked accounts, and any
other deposit accounts and deposits maintained with any financial institution
into which proceeds of the Collateral are or may be deposited; (e) rights to
payments for good sold and/or services rendered that are or become evidenced by
Instrument, (f) payment intangibles and letter of credit rights; (g) credit
insurance with respect to Accounts; (h) all books and records and general
intangibles evidencing or containing information relating to any of the
Collateral or otherwise necessary of helpful in the collection thereof or the
realization thereon; (i) all other forms of obligations owing to Company or
Accommodation Party arising from the sale of inventory or the rendition of
services, or constituting collateral or supporting obligations for the payment
of any account debtor’s obligation to Company or Accommodation Party, including
but not limited to letters of credit and all proceeds thereof; (j) all
guarantees, security, and liens which Company or Accommodation Party may hold
for the payment or performance of any item of Collateral (including, without
limitation, all rights of stoppage in transit, replevin, and reclamation and as
an unpaid vendor or lienor); (k) all rights to goods represented by any item of
Collateral or the sale of which goods gave rise to any item of Collateral
including, without limitation, all rights upon return, replevin, or repossession
of such goods, all documents of title, warehouse receipts, bills of lading,
books, records and other documents relating to any of the Collateral; (l) all of
Company’s or Accommodation Party’s inventory, wherever located, and including,
without limitation, all raw materials, supplies work in process, and finished
products manufactured by and/or held for sale or lease or to be furnished in
connection with the business of Company or Accommodation Party, as well as any
and all computer code, software, software products, or databases relating
specifically to the Collateral; (m) all proceeds of any item of Collateral and
all proceeds of such proceeds, including, without limitation, all payments under
any indemnity, warrant or guaranty payable with respect to the Collateral, all
awards for taking by eminent domain, and all proceeds of fire or other
insurance; (n) all cash and non-cash proceeds of all of the foregoing, and (o)
all books, records, and lists relating specifically to the Collateral, in
whatever form maintained.


Provided however, the foregoing notwithstanding, the account containing the six
month interest reserve pertaining to Company’s or Accommodation Party’s
obligations to Susquehanna Bank and the money balance contained therein shall
not be considered a part of the Collateral.


All terms capitalized in this definition shall have the meaning set forth for
such terms in the Uniform Commercial Code as enacted in the State of Alabama
("UCC").
 
3.  Representations and Warranties.  Company and Accommodation Party represents
and warrants to Porter Capital as follows:
(a)  To pay and perform all of the Obligations secured by this Agreement in
accordance with their respective terms.
(b)  To defend title to the Collateral of the Company and the Material
Accommodation Party against all persons and against all claims and demands
whatsoever, which Collateral of the Company and the Material Accommodation
Party, except for the security interest granted hereby, is  lawfully owned by
the Company or the Material Accommodation Party, as the case may be, and is now
free and clear of any and all liens, security interests, claims, charges,
encumbrances, taxes and assessments except as may be set forth on Schedule 3(b)
attached hereto.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 28 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
(c)  On demand of Porter Capital to do the following: (i) furnish further
assurances of title; (ii)  execute any written agreement or do any other acts
necessary to effectuate the purposes and provisions of this Agreement; and (iii)
execute any instrument or statement required by law or otherwise in order to
perfect, continue or terminate the security interest of Porter Capital in the
Collateral and pay all costs of filing in connection therewith.
(d)  To retain possession of the Collateral during the existence of this
Agreement and not to sell, exchange, assign, loan, deliver, lease, mortgage or
otherwise dispose of same, other than in the ordinary course of business,
without the written consent of Porter Capital.  Although proceeds of the
Collateral are covered herein, Porter Capital in no way has authorized sale of
the Collateral by the Company, other than in the ordinary course of business.
(e)  To keep the Collateral at the principal office of the Company or
Accommodation Party and not to remove the same, except in the ordinary course of
business, without the prior written consent of Porter Capital.
(f)  To keep the Collateral of the Company and the Material Accommodation Party
free and clear of all liens, charges, encumbrances, taxes and assessments, other
than inchoate liens for taxes that are not overdue or are the subject of a bona
fide dispute being pursued in compliance with applicable governmental rules and
regulations and as to which adequate reserves have been established and are
being maintained.
(g)  To pay, when due, all taxes, assessments, and license fees relating to the
Collateral, except to the extent that any such taxes, assessments or license
fees are the subject of a bona fide dispute being pursued in accordance with
applicable governmental rules and regulations and as to which adequate reserves
have been established and are being maintained.
(h)  To keep the Collateral, at the Company's or Accommodation Party’s own cost
and expense, in good repair and condition and not to misuse, abuse, waste, or
allow to deteriorate except for normal wear and tear and to make the same
available for inspection by Porter Capital at all reasonable times.
(i)  To keep the Collateral insured against loss or potential loss by fire
(including extended coverage), theft and other hazards as Porter Capital may
require and to obtain collision insurance if applicable.  Policies shall be in
such form and amounts and with such companies as Porter Capital may
designate.  Policies shall be obtained from responsible insurers authorized to
do business in the state in which the Collateral is located.  Certificates of
insurance or policies, payable to the respective parties as their interest may
appear, shall be deposited with Porter Capital who is authorized, but under no
duty, to obtain such insurance upon the failure of the Company or Accommodation
Party to do so.  Company and Accommodation Party shall give immediate written
notice to Porter Capital and to insurers of loss or potential loss or damage to
the Collateral and shall promptly file proofs of loss or potential loss with
insurers.  Company and Accommodation Party hereby appoints Porter Capital its
attorney-in-fact in obtaining, adjusting and canceling any such insurance and
endorsing settlement drafts and hereby assigns to Porter Capital all sums which
may become payable under such insurance, including return premiums and
dividends, as additional security for the Obligations.
(j)  To immediately notify Porter Capital in writing of any change in or
discontinuance of Company's or Material Accommodation Party’s place or places of
business.
 
4.  Default.  If any of the following occur (a "Default"), provided the same is
not cured within fifteen (15) days after receipt of written notice from Porter
Capital (other than clause (a) below, as to which certain alternative cure
periods are provided under the Commercial Financing Agreement), Porter Capital
may, but shall not be required to, without presentment or demand, declare the
immediate payment of the Obligations, with all accrued interest, if any, and all
applicable charges due thereunder:
(a)    upon the occurrence of a Default under the terms of the Commercial
Financing Agreement; or
(b)   in the event a Material Accommodation Party breaches or fails to comply
with or perform any terms of this Agreement or its Performance Covenant and
Waiver; or
(c)   any false or misleading representations or warranties made or given by a
Material Accommodation Party in connection with this Agreement; or
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 29 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
(d)  upon the non-payment by Company or any Material Accommodation Party of any
charges of rent under any premises used by the Company that is material to the
ongoing operation of its business, or the failure to comply with any terms of
any such lease, which is not cured within the time and in the manner provided
for in the lease; or
(e)  upon the further surrender, transfer, pledging, assignment or granting of a
security interest by Company or Material Accommodation Party in the Collateral
without the prior written consent of Porter Capital; or
(f)  upon the attachment of any further lien on the Company’s or Material
Accommodation Party’s Collateral; or
(g)  the appointment of any receiver or trustee for all or a substantial portion
of the assets of the Material Accommodation Party; or
(h)  a general assignment for the benefit of credi­tors by the Material
Accommodation Party or a volun­tary or involuntary filing under any bankruptcy
or similar law which is not dismissed with prejudice within 60 days; or
(i) the failure of the Material Accommodation Party to pay all taxes to every
government agency in a timely manner.
 
5.  Remedies.  If any Default shall occur, which remains uncured, Porter
Capital, in addition to any other rights and remedies it may have at law,
including those set forth below, and shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the UCC or such other measures as Porter Capital deems necessary
to preserve its security interest in the Collateral.
(a)  If a Default shall occur and Porter Capital elects to declare the
Obligations due and payable in accordance with this Agreement, and the Company
or Accommodation Party fails to cure its default or pay the Obligations; Porter
Capital may, but shall not be obligated to, sell, assign and deliver the
Collateral at public or private sale, for cash, upon credit or for future
delivery with or without advertisement of the time, place or terms of sale
except that if the sale be a private sale, ten (10) days notice in writing from
Porter Capital of the time and place of sale and the terms of sale shall be
given to the Company.  In case of any sale on credit or for future delivery, the
Collateral sold shall be retained by Porter Capital until the sale price is
paid, but Porter Capital shall incur no liability if the purchaser fails to take
up and pay for the Collateral sold, in which event the Collateral may again be
sold.  At any sale, Porter Capital may purchase the Collateral sold, free from
all right of redemption of the Company which is hereby waived and released.
(b)  In case of any sale, Porter Capital may first deduct all expenses of
collection, sale and delivery of the Collateral sold and any expenses incidental
thereto, including, but not limited to reasonable attorneys' fees, brokerage
commissions and transfer taxes, and may then  apply the residue to any liability
of the Company under the Obligations, and shall return the surplus, if any, to
the Company.  Any sale conducted upon the foregoing terms shall be deemed
commercially reasonable.
(c)  The Company agrees that Porter Capital shall have the right to continue to
retain the Collateral until such time that Porter Capital in its reasonable
judgment believes that an advantageous price can be secured for the Collateral;
Porter Capital shall not be liable to the Company or Accommodation Party for any
loss or potential loss in the value of the Collateral by reason of any such
retention of the Collateral by Porter Capital.  If Porter Capital shall not
commence to dispose of the Collateral within ninety (90) days after the right to
dispose of the Collateral shall have accrued, then the Company or the
Accommodation Party shall have the right, at any time thereafter, and prior to
the time that Porter Capital shall commence to dispose of the Collateral to
request of Porter Capital that it dispose of the Collateral or the Company or
the Accommodation Party itself at its own cost and expense, has the right to
dispose of the Collateral provided, however, that in the case of the former,
Porter Capital shall not be obligated to dispose of the Collateral unless the
net proceeds to be received therefrom shall be sufficient to satisfy in full the
then obligations of the Company to Porter Capital, and that in the case of the
latter, any disposition of the Collateral by the Company or the Accommodation
Party must be upon terms and conditions consented to by Porter Capital, and
Porter Capital shall be obligated to give such consent if the net proceeds to be
received from such disposition shall be sufficient to satisfy in full the then
Obligations of the Company to Porter Capital.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 30 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
(d)  Porter Capital shall not be liable to the Company or the Accommodation
Party for any agents' or brokers' fees incurred in connection with the sale of
the Collateral.
 
6.  Uniform Commercial Code.  The UCC of the State of Alabama shall govern the
rights, duties and remedies of the parties and any provisions herein declared
invalid under any law shall not invalidate any other provisions of this
Agreement.  The Company and Accommodation Party hereby authorizes Porter Capital
or its agents or assigns to sign and execute on the Company's and Accommodation
Party’s behalf any and all necessary UCC forms to perfect the Security Agreement
interest herein above granted to Porter Capital.
 
7.  No Offsets.  The Company and the Accommodation Party covenants and warrants
that it is now the owner of the Collateral and that there are no defenses or
offsets to this Agreement or to the Performance Covenant And Waiver which it
secures.
 
8.  Attorney-in-Fact.  The Company and Accommodation Party hereby irrevocably
appoints Porter Capital as its attorney-in-fact in connection with the
Collateral and to execute and file on its behalf any financing statements, or
other statements in connection therewith with the appropriate public office.
 
9.  Joint and Several Liability.  In the event this Agreement is executed by
more than one person, firm or corporation, the liability of the entities
executing this Agreement shall be joint and several.
 
10.  Reimbursement - The Company agrees that, with or without notice or demand,
it will reimburse Porter Capital, for all costs and expenses (including, without
limitation, reasonable attorney's fees) incurred by Porter Capital in connection
with the collection of the Obligations or any portion thereof or in any action
or proceeding brought by Porter Capital to enforce the obligations of the
Company or the Accommodation Party under this Agreement.  Porter Capital shall
have the right but not the obligation to examine the Company's and Accommodation
Party’s books and records at any time during reasonable business hours in
accordance with the terms of the Commercial Financing Agreement.  In the event
of a Default under this Agreement, Porter Capital shall have the right to
examine the Company's and Accommodation Party’s books once a  month and the
Company and Accommodation Party shall pay for this expense.
 
11.  Application of Payments - All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
 
12.  Successors and Assigns - Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Agreement shall also inure.  Each reference herein to the Company or
Accommodation Party shall be deemed to include the successors and assigns of the
Company or Accommodation Party, all of whom shall be bound by the provisions of
this Agreement, provided, however, that the Company and Accommodation Party
shall in no event or under any circumstance have the right, without obtaining
the prior written consent of Porter Capital, to assign or transfer the Company's
or Accommodation Party’s obligations and liabilities under this Agreement, in
whole or in part, to any other person, party or entity.
 
13.  Non-Waiver - No delay on the part of Porter Capital in exercising any right
or remedy under this Agreement or failure to exercise the same shall operate as
a waiver in whole or in part of any such right or remedy.  No notice to or
demand on the Company or Accommodation Party shall be deemed to be a waiver of
the obligation of the Company or Accommodation Party or the right of Porter
Capital to take further action without notice or demand as provided in this
Agreement.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 31 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
14.  Further Modification - This Agreement may only be modified, amended,
changed or terminated by an agreement in writing signed by Porter Capital, the
Company, and the Accommodation Party.  No waiver of any term, covenant or
provision of this Agreement shall be effective unless given in writing by Porter
Capital and if so given by Porter Capital shall only be effective in the
specific instance in which given.
 
15.  Unconditional Agreement - The Company and Accommodation Party acknowledge
that this Agreement and the Company's and Accommodation Party’s obligations
under this Agreement are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Agreement and the obligations
of the Company or Accommodation Party under this Agreement or the obligations of
any other person or party relating to this Agreement or the obligations of the
Company or Accommodation Party thereunder or otherwise with respect to the
Obligations.  This Agreement sets forth the entire agreement and understanding
of Porter Capital, the Company, and the Accommodation Party and the Company and
Accommodation Party absolutely, uncondi­tionally and irrevocably waive any and
all rights to assert any defense, set-off, counterclaim or cross claim of any
nature whatsoever with respect this Agreement or the obligations of any other
person or party (including, without limitation, Company or Accommodation Party)
relating to this Agreement or the obligations of the Company or Accommodation
Party hereunder or otherwise with respect to the Obligations in any action or
proceeding brought by Porter Capital to collect the Obligations, or any portion
thereof, or to enforce the obligations of the Company or Accommodation Party
under this Agreement, except in the case of the gross negligence or willful
misconduct of Porter Capital.  The Company and Accommodation Party acknowledges
that no oral or other agreements, understand­ings, representa­tions or
warranties exist with respect to the obligations of the Company or Accommodation
Party under this Agreement, except those specifically set forth in this
Agreement.
 
16.  No Jury Trial - The Company and Accommodation Party hereby irrevocably and
unconditionally waives, and Porter Capital by its acceptance of this Agreement
irrevocably and unconditionally waives, any and all right to trial by jury in
any action, suit or counter­claim arising in connection with, out of or
otherwise relating to this Agreement.
 
17.  No Subrogation - Notwithstanding any payments made by the Company or
Accommodation Party pursuant to the provisions of this Agreement, the Company
shall have no right of subrogation in and to the Commercial Financing Agreement
or any other security held by or available to Porter Capital for the Obligations
or the payment thereof until the Obligations have been paid in full to Porter
Capital.
 
18.  Actions and Proceedings.  Porter Capital may, but shall not be obligated to
appear in and defend any action or proceeding brought with respect to the
Collateral and to bring any action or proceeding, in the name and on behalf of
Company or Accommodation Party, which Porter Capital, in its discretion, feels
should be brought to protect its interest in the Collateral.
 
19.  Further Instruments.  Company and Accommodation Party agree that, upon
request from time to time of Porter Capital, it will, at its expense, execute,
acknowledge and deliver all such additional instruments and further assurances
and will do or cause to be done all such further acts and things as may be
reasonably necessary to fully establish, confirm or perfect from time to time
the security interest of Porter Capital in the Collateral.
 
20.  Governing Law - This Agreement is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama.  No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 32 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 
21.  Jurisdiction - All of the parties hereto agree to submit to personal
jurisdiction and acknowledge they have sufficient minimum contacts with the
State of Alabama for any action or proceeding arising out of this Agreement and,
in furtherance of such agreement, they hereby agree and consent that without
limiting other methods of obtaining jurisdiction, that personal jurisdiction in
any such action or proceeding may be obtained within or without the jurisdiction
of any court located in Alabama and that any process or notice or motion or
other application to any such court in connection with any such action or
proceeding may be served by registered or certified mail, return receipt
requested, to or by personal service at their last known address whether such
address be within or without the jurisdiction of any such court.
 
22.  Notices -  All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices shall be deemed given as follows: (a) if by
hand, immediately upon delivery along with said receipt evidencing such by hand
delivery; (b) if certified or registered mail, return receipt requested, postage
prepaid on the fifth (5th) business day after mailing; if by nationally
recognized overnight courier or any other overnight delivery service, on the
first business day after dispatch.  All notices may be given either by a party
or such party's attorneys.
 
23.  Duplicate Originals - This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.
 
24.  Headings, Etc. -  The headings, titles and captions of various paragraphs
of this Agreement are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
COMPANY:
 

   
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
           
By:
/s/  Brent Kopenhaver
   
Print Name: 
Brent Kopenhaver
   
Title:
Treasurer
           
PEI DISPOSAL GROUP, INC., a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
Treasurer
           
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a
Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 33 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 

   
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name: 
Brent Kopenhaver
   
Title:
Treasurer
       
ACCOMMODATION PARTY:
         
PURE EARTH, INC., a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
CFO
           
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name: 
Brent Kopenhaver
   
Title:
Treasurer
           
REZULTZ, INCORPORATED, a New Jersey corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
Treasurer
           
BIO METHODS LLC, a Delaware limited liability company
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
Treasurer
           
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name: 
Brent Kopenhaver
   
Title:
Treasurer
           
JUDA CONSTRUCTION, LTD, a New York corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
President/ Treasurer
           
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability
company
           
By:
/s/   Brent Kopenhaver
   
Print Name:
Brent Kopenhaver
   
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 34 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “D”
Security Agreement

 

   
NEW NYCON, INC., a Delaware corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name: 
 Brent Kopenhaver
   
Title:
 Treasurer
           
PURE EARTH ENERGY RESOURCES, INC., a Delaware
corporation
           
By:
/s/   Brent Kopenhaver
   
Print Name:
 Brent Kopenhaver
   
Title:
 Treasurer
       
PORTER CAPITAL
         
PORTER CAPITAL CORPORATION
           
By:
/s/   Ron Williamson
   
Print Name:
Ron Williamson
   
Title:
EVP, a duly authorized officer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 35 of 67

--------------------------------------------------------------------------------

 


Exhibit "D"
Security Agreement

 
SCHEDULE 3(b)
 
to
Security Agreement

 
REPRESENTATIONS AND WARRANTIES
 
PEI Disposal Group, Inc.
 
The below accounts that have “lien filed” represent liens filed on job sites in
order to force payment to us.
These customers may claim that they haven’t been paid by their customer so they
can’t afford to pay us.
The below accounts that have “suit” represent legal action taken by us to
collect a debt.
These customers have disputed the balance owed or have been non-responsive. Most
of these accounts are over 90 days.
Don Carlo Environmental Services, Inc.
  $ 13,381.21  
Lien filed
Environmental Technologies Group, Inc.
  $ 37,678.08  
Lien filed
V&J Mechanical Corp.
  $ 1,427.90  
Lien filed
Hydro Tech Environmental
  $ 3,330.93  
Lien filed
Tri-State Environmental of NJ - Cuilla Residence
  $ 6,500.00  
Lien filed
Tri-State Environmental of NJ - Jones Property
  $ 3,000.00  
Lien filed
Tri-State Environmental of NJ - Nicholas-Schmidt Residence
  $ 3,373.48  
Lien filed
Tri-State Environmental of NJ - Pfuhl Residence
  $ 5,000.00  
Lien filed
Hill Remediation & Construction - Harvan, Inc.
  $ 4,094.79  
Lien filed
TR Wengler Environmental
  $ 45,130.86  
Suit
Tanks A lot, LLC
  $ 12,492.40  
Suit
Procida Construction Corp.
  $ 70,684.48  
Lien filed/suit
Grinell Recycling
  $ 3,291.84  
Suit

 
Pure Earth Transportation and Disposal, Inc.

Impact Environmental
  $ 8,950.00  
Lien filed
Civetta Cousins
  $ 175,000.00  
Union Holdback for $300,000
This account has a special agreement to hold up to $300,000 until union benefits
for truckers are paid.
           
Sky Materials
  $ 279,614.96  
Lien filed/suit
S3 Constructors
  $ 378,320.49  
Bonding Job
AP&P bond is posted by us so the bonding company has a contingent first position
on A/R.

 
Pure Earth, Inc.    NONE
     
Pure Earth Materials, Inc.        NONE
     
Pure Earth Environmental, Inc.
NONE
   
Echo Lake Brownfield, LLC
NONE
   
Rezultz, Inc.
NONE
   
New Nycon, Inc.
NONE

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 36 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “E”
Certified Copy of Resolutions

 
CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH MATERIALS, INC.,
a Pennsylvania corporation
 
"RESOLVED, that the Commercial Financing Agreement dated as of the 11th day of
February, 2010 between PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation, and PORTER CAPITAL CORPORATION and all other agreements
and documents connected therewith be, and the same hereby are, approved on the
terms and conditions as set forth therein;


"RESOLVED, that any officer of PURE EARTH MATERIALS, INC., a Pennsylvania
corporation be, and he hereby is, authorized and directed to enter into said
agreement and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH MATERIALS, INC., a Pennsylvania
corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH MATERIALS, INC., a Pennsylvania
corporation be, and he hereby is, authorized and directed to negotiate, agree
upon, execute and deliver, from time to time, in the name of and on behalf of,
PURE EARTH MATERIALS, INC., a Pennsylvania corporation, such agreements,
amendments and supplements to said agreement or any other agreement or documents
connected therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreement or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH MATERIALS,
INC., a Pennsylvania corporation hereby certifies that the foregoing is a true
and correct copy of the resolutions duly adopted by unanimous consent in writing
the Board of Directors of PURE EARTH MATERIALS, INC., a Pennsylvania
corporation, as of the 11th day of February, 2010; that said resolutions are in
full force and effect; and that the following is a true and correct list of the
present officers of the corporation:

 
Mark Alsentzer
, President
       
Phil Guenzer
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
       
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH MATERIALS, INC., a
Pennsylvania corporation
     
(SEAL)
Dated: ____February 11, 2010_____________



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 37 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PEI DISPOSAL GROUP, INC.,
a Delaware corporation
 
"RESOLVED, that the Commercial Financing Agreement dated as of the 11th day of
February, 2010 between PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation and PORTER CAPITAL CORPORATION and all other agreements and
documents connected therewith be, and the same hereby are, approved on the terms
and conditions as set forth therein;


"RESOLVED, that any officer of PEI DISPOSAL GROUP, INC., a Delaware corporation
be, and he hereby is, authorized and directed to enter into said agreement and
all other agreements and documents connected therewith and to execute the same
for and on behalf of PEI DISPOSAL GROUP, INC., a Delaware corporation on the
terms and conditions set forth therein;


"RESOLVED, that any officer of PEI DISPOSAL GROUP, INC., a Delaware corporation
be, and he hereby is, authorized and directed to negotiate, agree upon, execute
and deliver, from time to time, in the name of and on behalf of, PEI DISPOSAL
GROUP, INC., a Delaware corporation, such agreements, amendments and supplements
to said agreement or any other agreement or documents connected therewith,
documents, instruments, certificates, notices, and further assurances, and to
perform any and all such acts and things as may be required by PORTER CAPITAL
CORPORATION in connection with said agreement or any other agreement or document
connected therewith, or may to him seem necessary or proper to implement and
effect complete consummation of said agreement or any other agreement or
document connected therewith in all respects and the purposes set forth in these
resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PEI DISPOSAL GROUP, INC.,
a Delaware corporation hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted by unanimous consent in writing the Board
of Directors of PEI DISPOSAL GROUP, INC., a Delaware corporation, as of the 11th
day of February, 2010; that said resolutions are in full force and effect; and
that the following is a true and correct list of the present officers of the
corporation:

 
Joseph Kotrosits
, President
         
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PEI DISPOSAL GROUP, INC., a Delaware corporation
   
(SEAL)
Dated: __February 11, 2010__________



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 38 of 67

--------------------------------------------------------------------------------

 




Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH TRANSPORTATION & DISPOSAL, INC.,
a Delaware corporation
 
"RESOLVED, that the Commercial Financing Agreement dated as of the 11th day of
February, 2010 between PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation, and PORTER CAPITAL CORPORATION and all other agreements
and documents connected therewith be, and the same hereby are, approved on the
terms and conditions as set forth therein;


"RESOLVED, that any officer of PURE EARTH TRANSPORTATION & DISPOSAL, INC., a
Delaware corporation be, and he hereby is, authorized and directed to enter into
said agreement and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH TRANSPORTATION & DISPOSAL,
INC., a Delaware corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH TRANSPORTATION & DISPOSAL, INC., a
Delaware corporation be, and he hereby is, authorized and directed to negotiate,
agree upon, execute and deliver, from time to time, in the name of and on behalf
of, PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation, such
agreements, amendments and supplements to said agreement or any other agreement
or documents connected therewith, documents, instruments, certificates, notices,
and further assurances, and to perform any and all such acts and things as may
be required by PORTER CAPITAL CORPORATION in connection with said agreement or
any other agreement or document connected therewith, or may to him seem
necessary or proper to implement and effect complete consummation of said
agreement or any other agreement or document connected therewith in all respects
and the purposes set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH TRANSPORTATION
& DISPOSAL, INC., a Delaware corporation hereby certifies that the foregoing is
a true and correct copy of the resolutions duly adopted by unanimous consent in
writing the Board of Directors of PURE EARTH TRANSPORTATION & DISPOSAL, INC., a
Delaware corporation, as of the 11th day of February, 2010; that said
resolutions are in full force and effect; and that the following is a true and
correct list of the present officers of the corporation:


Joseph Kotrosits
, President
         
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation
(SEAL)
Dated: _February 11, 2010___________



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 39 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS


PURE EARTH RECYCLING (NJ), INC.,
a New Jersey corporation
 
"RESOLVED, that the Commercial Financing Agreement dated as of the 11th day of
February, 2010 between PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation and PORTER CAPITAL CORPORATION and all other agreements and
documents connected therewith be, and the same hereby are, approved on the terms
and conditions as set forth therein;


"RESOLVED, that any officer of PURE EARTH RECYCLING (NJ), INC., a Delaware
corporation be, and he hereby is, authorized and directed to enter into said
agreement and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH RECYCLING (NJ), INC., a Delaware
corporation be, and he hereby is, authorized and directed to negotiate, agree
upon, execute and deliver, from time to time, in the name of and on behalf of,
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation, such agreements,
amendments and supplements to said agreement or any other agreement or documents
connected therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreement or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH RECYCLING (NJ),
INC., a Delaware corporation hereby certifies that the foregoing is a true and
correct copy of the resolutions duly adopted by unanimous consent in writing the
Board of Directors of PURE EARTH RECYCLING (NJ), INC., a Delaware corporation,
as of  the 11th day of February, 2010; that said resolutions are in full force
and effect; and that the following is a true and correct list of the present
officers of the corporation:


Mark Alsentzer
, President
       
Philip Guenzer
, Vice President
       
James Lapinsky
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation
   
(SEAL)
Dated: ___February 11, 2010__________



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 40 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH, INC., a Delaware corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of PURE EARTH, INC., a Delaware
corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI
DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of PURE EARTH, INC., a Delaware corporation be, and
he hereby is, authorized and directed to enter into said agreements and all
other agreements and documents connected therewith and to execute the same for
and on behalf of PURE EARTH, INC., a Delaware corporation on the terms and
conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH, INC., a Delaware corporation be, and
he hereby is, authorized and directed to negotiate, agree upon, execute and
deliver, from time to time, in the name of and on behalf of, PURE EARTH, INC., a
Delaware corporation, such agreements, amendments and supplements to said
agreement or any other agreement or documents connected therewith, documents,
instruments, certificates, notices, and further assurances, and to perform any
and all such acts and things as may be required by PORTER CAPITAL CORPORATION in
connection with said agreements or any other agreement or document connected
therewith, or may to him seem necessary or proper to implement and effect
complete consummation of said agreement or any other agreement or document
connected therewith in all respects and the purposes set forth in these
resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH, INC., a
Delaware corporation hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted by unanimous consent in writing the Board
of Directors of PURE EARTH, INC., a Delaware corporation, as of  the 11th_day of
February, 2010; that said resolutions are in full force and effect; and that the
following is a true and correct list of the present officers of the corporation:


Mark Alsentzer
, President
       
Brent Kopenhaver
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/   Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH, INC., a Delaware corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 41 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of PURE EARTH ENVIRONMENTAL, INC, a
Delaware corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of PURE EARTH ENVIRONMENTAL, INC, a Delaware
corporation be, and he hereby is, authorized and directed to enter into said
agreements and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH ENVIRONMENTAL, INC, a Delaware
corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH ENVIRONMENTAL, INC, a Delaware
corporation be, and he hereby is, authorized and directed to negotiate, agree
upon, execute and deliver, from time to time, in the name of and on behalf of,
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation, such agreements,
amendments and supplements to said agreement or any other agreement or documents
connected therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH ENVIRONMENTAL,
INC, a Delaware corporation hereby certifies that the foregoing is a true and
correct copy of the resolutions duly adopted by unanimous consent in writing the
Board of Directors of PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation, as
of  the 11th day of February, 2010; that said resolutions are in full force and
effect; and that the following is a true and correct list of the present
officers of the corporation:


Mark Alsentzer
, President
       
 
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Mark Alsentzer
,  Secretary
         
/s/   Mark Alsentzer
 
Print Name:
Mark Alsentzer
 
Secretary of PURE EARTH ENVIRONMENTAL, INC, a Delaware
corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 42 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
REZULTZ, INCORPORATED, a New Jersey corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th  day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of REZULTZ, INCORPORATED, a New Jersey
corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI
DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of REZULTZ, INCORPORATED, a New Jersey corporation
be, and he hereby is, authorized and directed to enter into said agreements and
all other agreements and documents connected therewith and to execute the same
for and on behalf of REZULTZ, INCORPORATED, a New Jersey corporation on the
terms and conditions set forth therein;


"RESOLVED, that any officer of REZULTZ, INCORPORATED, a New Jersey corporation
be, and he hereby is, authorized and directed to negotiate, agree upon, execute
and deliver, from time to time, in the name of and on behalf of, REZULTZ,
INCORPORATED, a New Jersey corporation, such agreements, amendments and
supplements to said agreement or any other agreement or documents connected
therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutoins shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of REZULTZ, INCORPORATED, a
New Jersey corporation hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted by unanimous consent in writing the Board
of Directors of REZULTZ, INCORPORATED, a New Jersey corporation, as of  the 11th
day of February, 2010; that said resolutions are in full force and effect; and
that the following is a true and correct list of the present officers of the
corporation:


Mark Alsentzer
, President
       
 
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/   Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of REZULTZ, INCORPORATED, a New Jersey
corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 43 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
BIO METHODS LLC, a Delaware limited liability company
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of BIO METHODS LLC, a Delaware limited
liability company for PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this company will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of BIO METHODS LLC, a Delaware limited liability
company be, and he hereby is, authorized and directed to enter into said
agreements and all other agreements and documents connected therewith and to
execute the same for and on behalf of BIO METHODS LLC, a Delaware limited
liability company on the terms and conditions set forth therein;


"RESOLVED, that any officer of BIO METHODS LLC, a Delaware limited liability
company be, and he hereby is, authorized and directed to negotiate, agree upon,
execute and deliver, from time to time, in the name of and on behalf of, BIO
METHODS LLC, a Delaware limited liability company, such agreements, amendments
and supplements to said agreement or any other agreement or documents connected
therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of BIO METHODS LLC, a
Delaware limited liability company hereby certifies that the foregoing is a true
and correct copy of the resolutions duly adopted by consent in writing of  the
sole member of BIO METHODS LLC, a Delaware limited liability company, as of  the
11th day of February, 2010; that said resolutions are in full force and effect;
and that the following is a true and correct list of the present officers of the
company:


Joseph Kotrosits
, President
       
 
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/   Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of BIO METHODS LLC, a Delaware limited liability company
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 44 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of PURE EARTH MATERIALS (NJ) INC., a
Delaware corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation,
PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of PURE EARTH MATERIALS (NJ) INC., a Delaware
corporation be, and he hereby is, authorized and directed to enter into said
agreements and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH MATERIALS (NJ) INC., a Delaware
corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH MATERIALS (NJ) INC., a Delaware
corporation be, and he hereby is, authorized and directed to negotiate, agree
upon, execute and deliver, from time to time, in the name of and on behalf of,
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation, such agreements,
amendments and supplements to said agreement or any other agreement or documents
connected therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH MATERIALS (NJ)
INC., a Delaware corporation hereby certifies that the foregoing is a true and
correct copy of the resolutions duly adopted by unanimous consent in writing the
Board of Directors of PURE EARTH MATERIALS (NJ) INC., a Delaware corporation, as
of  the 11th day of February, 2010; that said resolutions are in full force and
effect; and that the following is a true and correct list of the present
officers of the corporation:


Mark Alsentzer
, President
       
Brent Kopenhaver
, Vice President
       
Joseph Kotrosits
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/   Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH MATERIALS (NJ) INC., a Delaware
Corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 45 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
JUDA CONSTRUCTION, LTD, a New York corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the _11th_ day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of JUDA CONSTRUCTION, LTD, a New York
corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI
DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of JUDA CONSTRUCTION, LTD, a New York corporation
be, and he hereby is, authorized and directed to enter into said agreements and
all other agreements and documents connected therewith and to execute the same
for and on behalf of JUDA CONSTRUCTION, LTD, a New York corporation on the terms
and conditions set forth therein;


"RESOLVED, that any officer of JUDA CONSTRUCTION, LTD, a New York corporation
be, and he hereby is, authorized and directed to negotiate, agree upon, execute
and deliver, from time to time, in the name of and on behalf of, JUDA
CONSTRUCTION, LTD, a New York corporation, such agreements, amendments and
supplements to said agreement or any other agreement or documents connected
therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of JUDA CONSTRUCTION, LTD, a
New York corporation hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted by unanimous consent in writing the Board
of Directors of JUDA CONSTRUCTION, LTD, a New York corporation, as of  the 11th
day of February, 2010; that said resolutions are in full force and effect; and
that the following is a true and correct list of the present officers of the
corporation:


Brent Kopenhaver
, President
       
Joseph Kotrosits
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/   Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of JUDA CONSTRUCTION, LTD, a New York
corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 46 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of ECHO LAKE BROWNFIELD, LLC, a
Connecticut limited liability company for PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation, and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation to enter into such Commercial
Financing Agreement, and that in order to induce Porter Capital Corporation to
accept this Commercial Financing Agreement, this company will enter into a
Security Agreement, a Performance Covenant And Waiver and all other agreements
and documents connected therewith, all of which are hereby approved on the terms
and conditions as set forth therein;


"RESOLVED, that any officer of ECHO LAKE BROWNFIELD, LLC, a Connecticut limited
liability company be, and he hereby is, authorized and directed to enter into
said agreements and all other agreements and documents connected therewith and
to execute the same for and on behalf of ECHO LAKE BROWNFIELD, LLC, a
Connecticut limited liability company on the terms and conditions set forth
therein;


"RESOLVED, that any officer of ECHO LAKE BROWNFIELD, LLC, a Connecticut limited
liability company be, and he hereby is, authorized and directed to negotiate,
agree upon, execute and deliver, from time to time, in the name of and on behalf
of, ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company, such
agreements, amendments and supplements to said agreement or any other agreement
or documents connected therewith, documents, instruments, certificates, notices,
and further assurances, and to perform any and all such acts and things as may
be required by PORTER CAPITAL CORPORATION in connection with said agreements or
any other agreement or document connected therewith, or may to him seem
necessary or proper to implement and effect complete consummation of said
agreement or any other agreement or document connected therewith in all respects
and the purposes set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of ECHO LAKE BROWNFIELD, LLC,
a Connecticut limited liability company hereby certifies that the foregoing is a
true and correct copy of the resolutions duly adopted by consent in writing of
the sole member of ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability
company, as of  the 11th day of February, 2010; that said resolutions are in
full force and effect; and that the following is a true and correct list of the
present officers of the company:


Mark Alsentzer
, President
         
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Mark Alsentzer
,  Secretary
         
/s/   Mark Alsentzer
 
Print Name:
Mark Alsentzer
 
Secretary of ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 47 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
NEW NYCON, INC., a Delaware corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th  day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of NEW NYCON, INC., a Delaware
corporation for PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI
DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a
Delaware corporation to enter into such Commercial Financing Agreement, and that
in order to induce Porter Capital Corporation to accept this Commercial
Financing Agreement, this corporation will enter into a Security Agreement, a
Performance Covenant And Waiver and all other agreements and documents connected
therewith, all of which are hereby approved on the terms and conditions as set
forth therein;


"RESOLVED, that any officer of NEW NYCON, INC., a Delaware corporation be, and
he hereby is, authorized and directed to enter into said agreements and all
other agreements and documents connected therewith and to execute the same for
and on behalf of NEW NYCON, INC., a Delaware corporation on the terms and
conditions set forth therein;


"RESOLVED, that any officer of NEW NYCON, INC., a Delaware corporation be, and
he hereby is, authorized and directed to negotiate, agree upon, execute and
deliver, from time to time, in the name of and on behalf of, NEW NYCON, INC., a
Delaware corporation, such agreements, amendments and supplements to said
agreement or any other agreement or documents connected therewith, documents,
instruments, certificates, notices, and further assurances, and to perform any
and all such acts and things as may be required by PORTER CAPITAL CORPORATION in
connection with said agreements or any other agreement or document connected
therewith, or may to him seem necessary or proper to implement and effect
complete consummation of said agreement or any other agreement or document
connected therewith in all respects and the purposes set forth in these
resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of NEW NYCON, INC., a
Delaware corporation hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted by unanimous consent in writing the Board
of Directors of NEW NYCON, INC., a Delaware corporation, as of  the 11th day of
February, 2010; that said resolutions are in full force and effect; and that the
following is a true and correct list of the present officers of the corporation:


Robert Cruso
, President
         
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of NEW NYCON, INC., a Delaware corporation
     
(SEAL)
Dated:
February 11, 2010



Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010


 
Page 48 of 67

--------------------------------------------------------------------------------

 


Exhibit “E”
Certified Copy of Resolutions



CERTIFIED COPY OF RESOLUTIONS
 
PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation
 
"RESOLVED, that this company acknowledges that PURE EARTH MATERIALS, INC., a
Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation have entered into a Commercial
Financing Agreement dated as of the 11th  day of February, 2010 with PORTER
CAPITAL CORPORATION


“RESOLVED that it is in the best interest of PURE EARTH ENERGY RESOURCES, INC.,
a Delaware corporation for PURE EARTH MATERIALS, INC., a Pennsylvania
corporation, PEI DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH
TRANSPORTATION & DISPOSAL, INC., a Delaware corporation, and PURE EARTH
RECYCLING (NJ), INC., a Delaware corporation to enter into such Commercial
Financing Agreement, and that in order to induce Porter Capital Corporation to
accept this Commercial Financing Agreement, this corporation will enter into a
Security Agreement, a Performance Covenant And Waiver and all other agreements
and documents connected therewith, all of which are hereby approved on the terms
and conditions as set forth therein;


"RESOLVED, that any officer of PURE EARTH ENERGY RESOURCES, INC., a Delaware
corporation be, and he hereby is, authorized and directed to enter into said
agreements and all other agreements and documents connected therewith and to
execute the same for and on behalf of PURE EARTH ENERGY RESOURCES, INC., a
Delaware corporation on the terms and conditions set forth therein;


"RESOLVED, that any officer of PURE EARTH ENERGY RESOURCES, INC., a Delaware
corporation be, and he hereby is, authorized and directed to negotiate, agree
upon, execute and deliver, from time to time, in the name of and on behalf of,
PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation, such agreements,
amendments and supplements to said agreement or any other agreement or documents
connected therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreements or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;


"RESOLVED, that these resolutions shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreements and all other agreements and documents connected therewith shall have
been paid and satisfied in full."


The undersigned, as the duly constituted Secretary of PURE EARTH ENERGY
RESOURCES, INC., a Delaware corporation hereby certifies that the foregoing is a
true and correct copy of the resolutions duly adopted by unanimous consent in
writing the Board of Directors of PURE EARTH ENERGY RESOURCES, INC., a Delaware
corporation, as of  the _11th _day of February, 2010; that said resolutions are
in full force and effect; and that the following is a true and correct list of
the present officers of the corporation:


Herbert Case
, President
         
, Vice President
       
Brent Kopenhaver
,  Treasurer
       
Joseph Kotrosits
,  Secretary
         
/s/ Joseph Kotrosits
 
Print Name:
Joseph Kotrosits
 
Secretary of PURE EARTH ENERGY RESOURCES, INC., a
Delaware corporation
     
(SEAL)
Dated: ___February 11, 2010______________

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010

 
Page 49 of 67

--------------------------------------------------------------------------------

 


Exhibit “F”
Performance Covenant And Waiver

 
PERFORMANCE COVENANT AND WAIVER
 
WHEREAS, PURE EARTH MATERIALS, INC., a Pennsylvania corporation with principal
office for the transaction of business at 1000 Page Avenue, Lyndhurst, NJ,
07071, PEI DISPOSAL GROUP, INC., a Delaware corporation with principal office
for the transaction of business at 1000 Page Avenue, Lyndhurst, NJ, 07071, PURE
EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation with principal
office for the transaction of business at 1000 Page Avenue, Lyndhurst, NJ,
07071, and PURE EARTH RECYCLING (NJ), INC., a Delaware corporation with
principal office for the transaction of business at 3137 Chammings Court,
Vineland, NJ, 08360  (hereinafter jointly, severally and collectively referred
to as the "Company"), has entered into a commercial financing agreement and
other related documents dated as of the date hereof with PORTER CAPITAL
CORPORATION, an Alabama corporation with an office for the transaction of
business at 292 Madison Avenue, NY, NY, 10017; 38 Grove Street – Building C,
Ridgefield, CT 06877; and 2112 First Ave. North, Birmingham, Alabama 35203,
(hereinafter respectively referred to as the "Commercial Financing Agreement"
and "Porter Capital"), wherein Porter Capital has agreed to purchase certain
accounts receivable and/or invoices of the Company under certain terms and
conditions; and
 
WHEREAS, Porter Capital is willing to purchase the accounts receivable and/or
invoices from the Company only if the undersigned executes and delivers this
Performance Covenant and Waiver (also referred to herein as the "Guaranty")
guarantying payment to Porter Capital of any of the Obligations of the Company
(as defined herein) which may become due and payable in the manner hereinafter
provided.
 
NOW THEREFORE, in consideration of Ten ($10.00) Dollars, and other good and
valuable consideration, the receipt of which is hereby acknowledged, and in
order to induce Porter Capital to enter into the Commercial Financing Agreement,
the undersigned covenants and agrees with Porter Capital as follows:
 
1.  Guaranty of Obligations -  The undersigned, jointly and severally,
unconditionally guarantee to Porter Capital full payment and prompt and faithful
performance by the Company of all of its present and future Obligations (as that
term is defined in the Commercial Financing Agreement) to Porter Capital.
 
2.  Default -  Any default in the payment or performance of any instrument
(including without limitation the Commercial Financing Agreement), or of the
Obligations hereby guaranteed shall be a default hereunder.
 
In the event of any of the foregoing, the Obligations hereby guaranteed shall
become, for the purpose of this Agreement, due and payable by the undersigned
forthwith without demand or notice.
 
3.  Authority of Officers - Porter Capital shall not be required to inquire into
the powers of the Company or the officers, directors, agents, acting or
purporting to act in its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be deemed to be guaranteed
hereunder.
 
4.  Rights are Independent - The Obligations of the undersigned are independent
of the obligations of the Company under the Commercial Financing Agreement, and
separate action or actions may be brought and prosecuted by Porter Capital
against the undersigned whether or not the Company is joined in any such action
or actions.
 
5.  Partnership or Association - If the Company is a partnership or other
association, this Agreement shall be extended to and include, in addition to the
undersigned, the person or persons for the time being and from time to time
carrying on the business now conducted by the Company, notwithstanding any
change or changes in the name, structure, and/or membership of the Company.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 50 of 67

--------------------------------------------------------------------------------

 
 
6.  Financial Condition of Company - The undersigned represent to Porter Capital
that they are now and will be completely familiar with the business, operation,
and overall economic condition of the Company and they hereby waive and
relinquish any duty on the part of Porter Capital to disclose any matter, fact,
or thing relating to the business, operation, or financial condition of the
Company now known or hereafter known by Porter Capital.
 
7.  Guarantor's Direct Benefit - The undersigned hereby represent and warranty
that it is in their direct economic interest to assist the Company because of
the undersigned's position(s) in and/or economic relation(s) with the Company.
 
8.  Joint and Several Liability - All of the obligations of the undersigned (if
more than one) hereunder shall be joint and several.
 
9.  Application of Payments - All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
 
10.  Modifications and Extensions -  The undersigned hereby consents that from
time to time, before or after any default by Company, with notice to or assent
from the undersigned, any security at any time held by or available to Porter
Capital for any obligation of Company for all or any portion of the Obligations,
may be exchanged, surrendered or released and any obligation of Company, may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released in whole or in part, or any default with respect thereto waived, and
may extend further credit in any manner whatsoever to Company, and generally
deal with Company or any such security as Porter Capital may see fit; and the
undersigned shall remain bound under this Guaranty notwithstanding any such
exchange, surrender, release, change, alteration, renewal, extension,
continuance, compromise, waiver, inaction, extension of further credit or other
dealings.
 
11.  Waiver of Notice - The undersigned hereby waives (a) notice of acceptance
of this Performance Covenant and Waiver and Guaranty and notice of the making
any advance by Porter Capital to Company under the Commercial Financing
Agreement; (b) presentment and demand for payment of the Obligations or any
portion thereof; (c) protest and notice of dishonor or default to the
undersigned or to any other person or party with respect to the Obligations or
any portion thereof; (d) all notices to which the undersigned might otherwise be
entitled provided notice is given to the Company if required pursuant to the
terms of the Commercial Financing Agreement and; (e) any demand for payment
under this Guaranty.
 
12.  Guaranty of Payment - This is a guaranty of payment and not of collection
and the undersigned further waives any right to require that any action be
brought against Company or any other person or party or to require that resort
be had to any security.
 
13.  Successors and Assigns - Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Guaranty shall also inure.  Each reference herein to the undersigned shall
be deemed to include the  successors and assigns of the undersigned, all of whom
shall be bound by the provisions of this Guaranty, provided, however, that the
undersigned shall in no event or under any circumstance have the right, without
obtaining the prior written consent of Porter Capital, to assign or transfer the
undersigned's obligations and liabilities under this Guaranty, in whole or in
part, to any other person, party or entity.
 
14.  Non-Waiver - No delay on the part of Porter Capital in exercising any right
or remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy.  No notice to or demand
on the undersigned shall be deemed to be a waiver of the obligation of the
undersigned or the right of the Porter Capital to take further action without
notice or demand as provided in this Guaranty.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 51 of 67

--------------------------------------------------------------------------------

 
 
15.  Further Modification - This Performance Covenant and Waiver may only be
modified, amended, changed or terminated by an agreement in writing signed by
Porter Capital and the undersigned.  No waiver of any term, covenant or
provision of this Guaranty shall be effective unless given in writing by Porter
Capital and if so given by Porter Capital shall only be effective in the
specific instance in which given.
 
16.  Unconditional Guaranty - The undersigned acknowledges that this Guaranty
and the undersigned's obligations under this Guaranty are and shall at all times
continue to be absolute and unconditional in all respects, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations of the undersigned under this
Guaranty or the obligations of any other person or party (including, without
limitation, the Company) relating to this Guaranty or the obligations of the
undersigned thereunder or otherwise with respect to the Obligations.  This
Performance Covenant and Waiver sets forth the entire agreement and
understanding of Porter Capital and the undersigned, and the undersigned
absolutely, unconditionally and irrevocably waives any and all rights to assert
any defense, set-off, counterclaim or cross claim of any nature whatsoever with
respect this Guaranty or the obligations of any other person or party
(including, without limitation, the Company) relating to this Guaranty or the
obligations of the undersigned hereunder or otherwise with respect to the
Obligations in any action or proceeding brought by Porter Capital to collect the
Obligations, or any portion thereof, or to enforce the obligations of the
undersigned under this Guaranty.  The undersigned acknowledges that no oral or
other agreements, understandings, representations or warranties exist with
respect to the obligations of the undersigned under this Guaranty, except those
specifically set forth in this Guaranty.
 
17.  No Jury Trial - The undersigned hereby irrevocably and unconditionally
waives, and Porter Capital by its acceptance of this Guaranty irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
Guaranty.
 
18.  No Subrogation - Notwithstanding any payments made by the undersigned
pursuant to the provisions of this Guaranty, the undersigned shall have no right
of subrogation in and to the Commercial Financing Agreement or any other
security held by or available to Porter Capital for the Obligations or the
payment thereof until the Obligations have been paid in full to Porter Capital.
 
19.  Governing Law - This Guaranty is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama.  No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama.  If a law, which applies to this Agreement and which sets maximum loan
charges, is finally interpreted so that the fees charged by Porter Capital to
the undersigned or other charges collected or to be collected in connection with
this Agreement or the Commercial Financing Agreement exceed the permitted limits
under any applicable law or statute, then:  (i) any such charge shall be reduced
by the amount necessary to reduce the charge to the permitted limit; and  (ii)
any sums already collected from the undersigned which exceeded permitted limits
will be applied and shall be deemed to have been payments in reduction of any
sum owed by the Company.
 
20.  Jurisdiction - All of the parties hereto agree to submit to personal
jurisdiction and acknowledge they have sufficient minimum contacts with the
State of Alabama in any action or proceeding arising out of this Guaranty and,
in furtherance of such agreement, they hereby agree and consent that without
limiting other methods of obtaining jurisdiction, that personal jurisdiction in
any such action or proceeding may be obtained within or without the jurisdiction
of any court located in Alabama and that any process or notice or motion or
other application to any such court in connection with any such action or
proceeding may be served by registered or certified mail, return receipt
requested, to or by personal service at their last known address whether such
address be within or without the jurisdiction of any such court.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 52 of 67

--------------------------------------------------------------------------------

 


Exhibit “G”
Misdirected Payment

 
21.  Notices - All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Guaranty must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices (a) shall be deemed given when received in
accordance herewith and (b) may be given either by a party or such party's
attorneys.
 
22.  Severability - In case any right of Porter Capital herein shall be held to
be invalid, illegal, or unenforceable, such invalidity, illegality and/or
unenforceability shall not affect any other right granted hereby.   When such
interpretation is appropriate, any word denoting gender used herein shall
include all persons, natural or artificial, and words used in the singular shall
include the plural. The undersigned agree(s) that upon request from Porter
Capital, it will, at its expense, execute, acknowledge, and deliver all such
additional instruments and further assurances and will do or cause to be done
all such further acts and things as may be reasonably necessary to fully
establish, confirm the intentions of this Agreement.
 
23.  Duplicate Originals - This Performance Covenant and Waiver may be executed
in any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.
 
24.  Headings, Etc. -  The headings, titles and captions of various paragraphs
of this guaranty are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Performance Covenant
and Waiver as of the 11th  day of February, 2010.
 

 
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PEI DISPOSAL GROUP, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 53 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “G”
Misdirected Payment

 

 
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
CFO
       
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
REZULTZ, INCORPORATED, a New Jersey corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
BIO METHODS LLC, a Delaware limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
JUDA CONSTRUCTION, LTD, a New York corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 54 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “G”
Misdirected Payment

 

 
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
NEW NYCON, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
     
PORTER CAPITAL
     
PORTER CAPITAL CORPORATION
       
BY
/s/ Ron Williamson
 
Ron Williamson, a duly authorized officer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 55 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “G”
Misdirected Payment

 
MISDIRECTED PAYMENT


PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI DISPOSAL GROUP,
INC., a Delaware corporation, PURE EARTH TRANSPORTATION & DISPOSAL, INC., a
Delaware corporation, and PURE EARTH RECYCLING (NJ), INC., a Delaware
corporation (hereinafter jointly severally and collectively the “Company”) and
PURE EARTH, INC., a Delaware corporation, PURE EARTH ENVIRONMENTAL, INC, a
Delaware corporation, REZULTZ, INCORPORATED, a New Jersey corporation, BIO
METHODS LLC, a Delaware limited liability company, PURE EARTH MATERIALS (NJ)
INC., a Delaware corporation, JUDA CONSTRUCTION, LTD, a New York corporation,
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company, NEW NYCON,
INC., a Delaware corporation, and PURE EARTH ENERGY RESOURCES, INC., a Delaware
corporation (hereinafter jointly, severally and collectively the “Accommodation
Party) and Mark Alsentzer and Brent Kopenhaver (hereinafter along with the
Company and the Accommodation Party, the “CLIENT”) agrees to the following:
Pursuant to the Commercial Finance Agreement of this date, CLIENT agrees that
even though Porter Capital Corporation (“PCC”) and CLIENT shall use their joint
best efforts to notify all customers/account debtors of Company of the
assignment by Company to PCC of certain accounts, some payments may be sent
directly to CLIENT which are the sole and exclusive property of PCC (i.e.,
payment on invoices financed by PCC).  In such circumstances, CLIENT promises
not to negotiate said check or other forms of payment, but to hold them in trust
and safekeeping for the benefit of PCC and to turn over to PCC the exact form of
payment received.  That is, CLIENT agrees to turn over to PCC, immediately and
in kind, any such check or other form of payment(s), which is the property of
PCC.  Further with respect thereto:


 
1.
CLIENT acknowledges that it has been notified by PCC of the potential civil or
criminal liability or both for failure to fully comply herewith, that even the
cashing, depositing and/or negotiation of any payment which is the property of
PCC could result in civil and criminal liability or both and the penalties
attendant thereto.  Even if some employee of CLIENT negotiates such a check
payment without CLIENT’s direct knowledge, CLIENT may be held liable for the
acts of CLIENT’s employees, agents, and servants.



 
2.
CLIENT acknowledges that it has been notified by PCC that an indebtedness by
CLIENT to PCC arising under circumstances as described herein above can
constitute a debt which cannot be discharged in a Court of Bankruptcy, and that
the conversion of check payments can be deemed an intentional act even though
CLIENT did not specifically intend to take or convert said payments or damage
PCC or both.



 
3.
CLIENT further acknowledges that it has been notified by PCC of handling
procedures for any payments accepted via credit card for an outstanding invoice,
shall be remitted to PCC the third business day after credit card payment is
accepted and CLIENT shall provide a copy of the receipt or bank transaction for
said amount.



 
Executed this 11th  day of February, 2010, at Birmingham, Alabama.

 

 
PURE EARTH MATERIALS, INC., a Pennsylvania corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 56 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “G”
Misdirected Payment

 

 
PEI DISPOSAL GROUP, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
CFO
       
PURE EARTH ENVIRONMENTAL, INC, a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
REZULTZ, INCORPORATED, a New Jersey corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
BIO METHODS LLC, a Delaware limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH MATERIALS (NJ) INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 57 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “G”
Misdirected Payment

 

 
JUDA CONSTRUCTION, LTD, a New York corporation
       
By:
/s/  Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
President
       
ECHO LAKE BROWNFIELD, LLC, a Connecticut limited liability company
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
NEW NYCON, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer
       
PURE EARTH ENERGY RESOURCES, INC., a Delaware corporation
       
By:
/s/ Brent Kopenhaver
 
Print Name:
Brent Kopenhaver
 
Title:
Treasurer

 

   
L.S.
   
Mark Alsentzer
(individually)
             
L.S.
   
Brent Kopenhaver
(individually)
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010

 
Page 58 of 67

--------------------------------------------------------------------------------

 


Exhibit “A”
Attachment to UCC-1

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 59 of 67

--------------------------------------------------------------------------------

 


Exhibit “I”
Validity Guaranty

 
VALIDITY GUARANTY


Porter Capital Corporation
2112 1st Avenue North
Birmingham, AL 35203


Ladies and Gentlemen:


The undersigned is an officer, director and/or stockholder of  PURE EARTH
MATERIALS, INC., a Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a
Delaware corporation, PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware
corporation, and/or PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
(hereinafter jointly, severally and collectively referred to as “Company”).


Capitalized terms used herein and not otherwise defined, shall have the meaning
ascribed thereto in that certain Commercial Financing Agreement dated the date
hereof among Porter Capital and the Company (sometimes referred to herein as the
“CFA”).  In order to induce you to enter into factoring or other financial
arrangements with Company, including the CFA, the undersigned hereby warrants,
represents, and covenants to you to the best of the undersigned’s knowledge, as
follows:


1.  To my best knowledge that all accounts assigned to you by Company will be
genuine and in all respects what they purport to be; will represent bona-fide
sales and bona-fide and existing obligations of Company’s customers, arising out
of the sale and completed delivery of merchandise manufactured and/or sold
and/or the rendition of services by Company in the ordinary course of its
business in accordance with and in full and complete performance of customer’s
orders therefor; and will not be invalid, incomplete, incorrect, defective,
forged, or fictitious.


2.  That Company will not knowingly assign any accounts to you in which there
are offsets, defenses, or counterclaims of any nature whatsoever, and that
Company will do nothing to impede or interfere with your normal collection of,
or the payments of, the accounts assigned to you.


3.  That the Company is paying its obligations as they come due.


4.  That the Purchased Accounts  and merchandise relating thereto will be the
sole and absolute property of Company, free and clear of all liens or  claims of
any nature whatsoever, other than any lien (i) in an amount equal to the greater
of 5% of the face amount of the accounts assigned or $5,000, and (ii) to you and
other than any Customer Claims (as hereafter defined).


5.  That the terms of said accounts will have been set forth thereon and that
proper entries will have been made on Company’s books disclosing the assignment
thereof to you.
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 60 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “I”
Validity Guaranty

 
6.  That Company will promptly report to you all merchandise disputes,
rejections, returns, or resales of merchandise, and all credits allowed by
Company individually in excess of  $10,000, upon any and all of said accounts
(collectively, “Customer Claims”).


The undersigned agrees to pay all losses suffered by you as a result of any
known fraud, deceit, or criminal act on the part of the undersigned or of any
officer, employee, or agent of the Company provided such officer, employee or
agent of the Company acted upon the direction of the undersigned or with the
knowledge or acquiescence of the undersigned in its dealings with you, and
hereby further undertakes to save you free and harmless from any such damage or
loss which you may sustain as a result of the above known  fraud, deceit, or
criminal act as set forth in this paragraph.


Nothing herein contained shall be in any way impaired or affected by any change
in or amendment of any of the documents evidencing the factoring or other
financial arrangements.  This Agreement shall be binding upon the undersigned,
his or her heirs, agents, representatives, successors, or assigns.  The
liability of the undersigned hereunder is direct and unconditional, and may be
enforced without requiring you to first resort to any other right, remedy, or
security.  It is not necessary for you to give the undersigned notice of any
changes in any of your factoring or other financial arrangements with Customer,
to all of which the undersigned now hereby consents.



 
Very truly yours,
         
/s/ Mark Alsentzer
L.S.
 
Mark Alsentzer               (individually)
         
/s/ Brent Kopenhaver
L.S.
 
Brent Kopenhaver          (individually)
 



Accepted by:
     
PORTER CAPITAL CORPORATION
       
By:
/s/ Ron Williamson
 
Print Name:
Ron Williamson
 
Title:
EVP
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 61 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “I”
Validity Guaranty

 
Porter Capital Corporation
2112 1st Avenue North
Birmingham, AL 35203


Ladies and Gentlemen:


The undersigned is an officer, director and/or stockholder of  PURE EARTH
MATERIALS, INC., a Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a
Delaware corporation, PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware
corporation, and/or PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
(hereinafter jointly, severally and collectively referred to as “Company”).


Capitalized terms used herein and not otherwise defined, shall have the meaning
ascribed thereto in that certain Commercial Financing Agreement dated the date
hereof among Porter Capital and the Company (sometimes referred to herein as the
“CFA”).  In order to induce you to enter into factoring or other financial
arrangements with Company, including the CFA, the undersigned hereby warrants,
represents, and covenants to you to the best of the undersigned’s knowledge, as
follows:


1.  To my best knowledge that all accounts assigned to you by Company will be
genuine and in all respects what they purport to be; will represent bona-fide
sales and bona-fide and existing obligations of Company’s customers, arising out
of the sale and completed delivery of merchandise manufactured and/or sold
and/or the rendition of services by Company in the ordinary course of its
business in accordance with and in full and complete performance of customer’s
orders therefor; and will not be invalid, incomplete, incorrect, defective,
forged, or fictitious.


2.  That Company will not knowingly assign any accounts to you in which there
are offsets, defenses, or counterclaims of any nature whatsoever, and that
Company will do nothing to impede or interfere with your normal collection of,
or the payments of, the accounts assigned to you.


3.  That the Company is paying its obligations as they come due.


4.  That the Purchased Accounts  and merchandise relating thereto will be the
sole and absolute property of Company, free and clear of all liens or  claims of
any nature whatsoever, other than any lien (i) in an amount equal to the greater
of 5% of the face amount of the accounts assigned or $5,000, and (ii) to you and
other than any Customer Claims (as hereafter defined).


5.  That the terms of said accounts will have been set forth thereon and that
proper entries will have been made on Company’s books disclosing the assignment
thereof to you.


6.  That Company will promptly report to you all merchandise disputes,
rejections, returns, or resales of merchandise, and all credits allowed by
Company individually in excess of  $10,000, upon any and all of said accounts
(collectively, “Customer Claims”).
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010

 
Page 62 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “I”
Validity Guaranty

 
The undersigned agrees to pay all losses suffered by you as a result of any
known fraud, deceit, or criminal act on the part of the undersigned or of any
officer, employee, or agent of the Company provided such officer, employee or
agent of the Company acted upon the direction of the undersigned or with the
knowledge or acquiescence of the undersigned in its dealings with you, and
hereby further undertakes to save you free and harmless from any such damage or
loss which you may sustain as a result of the above known  fraud, deceit, or
criminal act as set forth in this paragraph.


Nothing herein contained shall be in any way impaired or affected by any change
in or amendment of any of the documents evidencing the factoring or other
financial arrangements.  This Agreement shall be binding upon the undersigned,
his or her heirs, agents, representatives, successors, or assigns.  The
liability of the undersigned hereunder is direct and unconditional, and may be
enforced without requiring you to first resort to any other right, remedy, or
security.  It is not necessary for you to give the undersigned notice of any
changes in any of your factoring or other financial arrangements with Customer,
to all of which the undersigned now hereby consents.



 
Very truly yours,
         
/s/ Greg Landis
L.S.
 
Greg Landis                     (individually)
 



Accepted by:
     
PORTER CAPITAL CORPORATION
       
By:
/s/ Ron Williamson
 
Print Name:  
Ron Williamson
 
Title:
EVP
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 63 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “I”
Validity Guaranty



Porter Capital Corporation
2112 1st Avenue North
Birmingham, AL 35203


Ladies and Gentlemen:


The undersigned is an officer, director and/or stockholder of  PURE EARTH
MATERIALS, INC., a Pennsylvania corporation, PEI DISPOSAL GROUP, INC., a
Delaware corporation, PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware
corporation, and/or PURE EARTH RECYCLING (NJ), INC., a Delaware corporation
(hereinafter jointly, severally and collectively referred to as “Company”).


Capitalized terms used herein and not otherwise defined, shall have the meaning
ascribed thereto in that certain Commercial Financing Agreement dated the date
hereof among Porter Capital and the Company (sometimes referred to herein as the
“CFA”).  In order to induce you to enter into factoring or other financial
arrangements with Company, including the CFA, the undersigned hereby warrants,
represents, and covenants to you to the best of the undersigned’s knowledge, as
follows:


1.  To my best knowledge that all accounts assigned to you by Company will be
genuine and in all respects what they purport to be; will represent bona-fide
sales and bona-fide and existing obligations of Company’s customers, arising out
of the sale and completed delivery of merchandise manufactured and/or sold
and/or the rendition of services by Company in the ordinary course of its
business in accordance with and in full and complete performance of customer’s
orders therefor; and will not be invalid, incomplete, incorrect, defective,
forged, or fictitious.


2.  That Company will not knowingly assign any accounts to you in which there
are offsets, defenses, or counterclaims of any nature whatsoever, and that
Company will do nothing to impede or interfere with your normal collection of,
or the payments of, the accounts assigned to you.


3.  That the Company is paying its obligations as they come due.


4.  That the Purchased Accounts  and merchandise relating thereto will be the
sole and absolute property of Company, free and clear of all liens or  claims of
any nature whatsoever, other than any lien (i) in an amount equal to the greater
of 5% of the face amount of the accounts assigned or $5,000, and (ii) to you and
other than any Customer Claims (as hereafter defined).


5.  That the terms of said accounts will have been set forth thereon and that
proper entries will have been made on Company’s books disclosing the assignment
thereof to you.


6.  That Company will promptly report to you all merchandise disputes,
rejections, returns, or resales of merchandise, and all credits allowed by
Company individually in excess of  $10,000, upon any and all of said accounts
(collectively, “Customer Claims”).
 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 64 of 67

--------------------------------------------------------------------------------

 
 
Exhibit “I”
Validity Guaranty

 
The undersigned agrees to pay all losses suffered by you as a result of any
known fraud, deceit, or criminal act on the part of the undersigned or of any
officer, employee, or agent of the Company provided such officer, employee or
agent of the Company acted upon the direction of the undersigned or with the
knowledge or acquiescence of the undersigned in its dealings with you, and
hereby further undertakes to save you free and harmless from any such damage or
loss which you may sustain as a result of the above known  fraud, deceit, or
criminal act as set forth in this paragraph.


Nothing herein contained shall be in any way impaired or affected by any change
in or amendment of any of the documents evidencing the factoring or other
financial arrangements.  This Agreement shall be binding upon the undersigned,
his or her heirs, agents, representatives, successors, or assigns.  The
liability of the undersigned hereunder is direct and unconditional, and may be
enforced without requiring you to first resort to any other right, remedy, or
security.  It is not necessary for you to give the undersigned notice of any
changes in any of your factoring or other financial arrangements with Customer,
to all of which the undersigned now hereby consents.



 
Very truly yours,
         
/s/ Joseph Kotrosits
L.S.
 
Joseph Kotrosits            (individually)
 



Accepted by:
       
PORTER CAPITAL CORPORATION
       
By:
/s/ Ron Williamson
 
Print Name:  
Ron Williamson
 
Title:
EVP
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 65 of 67

--------------------------------------------------------------------------------

 


Exhibit “J”
Landlord’s Waiver and Consent

 
LANDLORD'S WAIVER AND CONSENT


The undersigned, the Landlord of the premises described below to induce PORTER
CAPITAL CORPORATION (hereinafter referred to as "Porter Capital") to make loans
or advances to PURE EARTH MATERIALS, INC., a Pennsylvania corporation, PEI
DISPOSAL GROUP, INC., a Delaware corporation, PURE EARTH TRANSPORTATION &
DISPOSAL, INC., a Delaware corporation, and/or PURE EARTH RECYCLING (NJ), INC.,
a Delaware corporation (hereinafter jointly, severally and collectively,
referred to as "Debtor") secured by a security interest in the inventory, now or
hereafter owned by Debtor or an affiliate or subsidiary of Debtor (hereinafter
referred to as "Personal Property"), located on the above mentioned premises,
hereby waives and relinquished unto Porter Capital and its assigns, all right to
claim that any Personal Property will at any time become fixtures, and all
rights, claims and demands of every kind against the said Personal Property, and
all replacements and additions thereto.  This waiver to continue in full force
and effect until Debtor has paid the full amount owed or hereafter owing to
Porter Capital.  The undersigned further agrees that the said Personal Property
will remain personal property at all times notwithstanding the installation
thereof in or at the premises aforesaid in any manner.  The undersigned hereby
grants Porter Capital the right to enter the premises for the purposes of
repossessing, removing, selling or otherwise dealing with the Personal
Property.  In the event that Porter Capital shall enter the premises and
repossess, remove, or sell the Personal Property, of the Debtor, Porter Capital
shall have the right to maintain such properties on the rented premises by
paying the current rent which shall become due during the period of time that
Porter Capital shall occupy the premises, provided however, that in no event
shall Bank remain on the premises beyond the term of the lease.  This waiver may
not be changed or terminated orally, shall be binding upon the successors and
assigns of the undersigned and shall also be binding upon any successor, owner
or transferee of said real property.


Dated this 11th  day of February, 2010.


LANDLORD:

 
Redrock Land
       
By:
/s/ Michael Nasent
 
Print Name:  
Michael Nasent
 
Title:
CFO



Description of Leased Premises:
1000 Page Avenue
 
Lyndhurst, NJ 07071
   



/s/ Devon Murphy
 
WITNESS
     
/s/ Nipam Shah
 
WITNESS
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 66 of 67

--------------------------------------------------------------------------------

 


February 11, 2010
Porter Capital Corporation
2112 First Avenue North
Birmingham, AL 35203


To Whom It May Concern:


We hereby agree to furnish to Porter Capital Corporation the following reports
no later that the 10th of each month.


Accounts Receivable Aging
Accounts Payable Aging


We agree to provide the following reports quarterly


Proof of 941 Taxes accompanied by proof of payment


Should Porter require any additional information, please let us know.


Sincerely,


PURE EARTH MATERIALS, INC., a Pennsylvania corporation


BY:
/s/ Brent Kopenhaver
 
Print Name:  
Brent Kopenhaver
 
Title:
Treasurer
 



PEI DISPOSAL GROUP, INC., a Delaware corporation


BY:
/s/ Brent Kopenhaver
 
Print Name:  
 Brent Kopenhaver
 
Title:
 Treasurer
 



PURE EARTH TRANSPORTATION & DISPOSAL, INC., a Delaware corporation


BY:
/s/ Brent Kopenhaver
 
Print Name:  
 Brent Kopenhaver
 
Title:
 Treasurer
       

PURE EARTH RECYCLING (NJ), INC., a Delaware corporation


BY:
/s/ Brent Kopenhaver
 
Print Name:  
 Brent Kopenhaver
 
Title:
 Treasurer
 

 
Exhibit 10.1- Commercial Financing Agreement Dated February 11, 2010
 
 
Page 67 of 67

--------------------------------------------------------------------------------

 